CT CMECF NextGen                                                                              https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                          Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 1 of 37
                                                                                           APPEAL,CLOSED,EFILE,JGM,MOTREF,REFCNF

                                                                 U.S. District Court
                                                       District of Connecticut (New Haven)
                                                 CIVIL DOCKET FOR CASE #: 3:15-cv-00785-JBA


          FIH, LLC v. Foundation Capital Partners, LLC et al                          Date Filed: 05/22/2015
          Assigned to: Judge Janet Bond Arterton                                      Date Terminated: 01/09/2020
          Referred to: Judge Joan G. Margolis                                         Jury Demand: Plaintiff
                      Judge Sarah A. L. Merriam (Settlement)                          Nature of Suit: 850 Securities/Commodities
          Cause: 28:1331 Fed. Question: Securities Violation                          Jurisdiction: Federal Question
          Plaintiff
          FIH, LLC                                                       represented by Ben Hutman
                                                                                        Sadis & Goldberg, LLP
                                                                                        551 Fifth Avenue, 21st Floor
                                                                                        New York, NY 10176
                                                                                        212-573-6675
                                                                                        Fax: 212-573-8149
                                                                                        Email: bhutman@sglawyers.com
                                                                                        LEAD ATTORNEY
                                                                                        PRO HAC VICE
                                                                                        ATTORNEY TO BE NOTICED

                                                                                      Brian P. Flaherty
                                                                                      Cozen & O'Connor-PA
                                                                                      The Atrium
                                                                                      1650 Market St.
                                                                                      Philadelphia, PA 19103
                                                                                      215-665-4647
                                                                                      Fax: 215-701-2191
                                                                                      Email: bflaherty@cozen.com
                                                                                      LEAD ATTORNEY
                                                                                      PRO HAC VICE
                                                                                      ATTORNEY TO BE NOTICED



1 of 37                                                                                                                                    2/11/2020, 8:12 AM
CT CMECF NextGen                                                      https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                   Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 2 of 37

                                                              Michael Anthony Savino
                                                              Cozen O'Connor - NY
                                                              45 Broadway, Suite 1600
                                                              New York, NY 10006
                                                              212-908-1233
                                                              Fax: 212-898-1305
                                                              Email: msavino@cozen.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              Samuel J. Lieberman
                                                              Sadis & Goldberg, LLP
                                                              551 Fifth Avenue, 21st Floor
                                                              New York, NY 10176
                                                              212-573-8164
                                                              Fax: 212-573-8149
                                                              Email: slieberman@sglawyers.com
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              Tamar S. Wise
                                                              Cozen & O'Connor-NY
                                                              277 Park Avenue - 20th Floor
                                                              New York, NY 10172
                                                              212-883-4924
                                                              Fax: 646-461-2054
                                                              Email: twise@cozen.com
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              James I. Glasser
                                                              Wiggin & Dana-NH
                                                              265 Church Street P.O. Box 1832
                                                              New Haven, CT 06508-1832
                                                              203-498-4313



2 of 37                                                                                                            2/11/2020, 8:12 AM
CT CMECF NextGen                                                                           https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                      Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 3 of 37

                                                                                   Email: jglasser@wiggin.com
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Kevin M. Smith
                                                                                   Wiggin & Dana
                                                                                   One Century Tower
                                                                                   265 Church Street P.O. Box 1832
                                                                                   New Haven, CT 06508-1832
                                                                                   203-498-4579
                                                                                   Email: ksmith@wiggin.com
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Michelle Christine Malone
                                                                                   Sadis & Goldberg LLP
                                                                                   551 Fifth Avenue
                                                                                   21st Floor
                                                                                   New York, NY 07662
                                                                                   212-573-8145
                                                                                   Email: mmalone@sadis.com
                                                                                   ATTORNEY TO BE NOTICED


          V.
          Defendant
          Foundation Capital Partners LLC
          formerly known as
          Foundation Managing Member LLC

          Defendant
          Dean Barr                                                  represented by Joseph Pastore
                                                                                    Pastore & Dailey, LLC
                                                                                    4 High Ridge Park 3rd Fl.
                                                                                    Stamford, CT 06905
                                                                                    203-658-8454
                                                                                    Fax: 203-348-0852
                                                                                    Email: jpastore@psdlaw.net
                                                                                    LEAD ATTORNEY


3 of 37                                                                                                                                 2/11/2020, 8:12 AM
CT CMECF NextGen                                                             https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                          Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 4 of 37

                                                                     ATTORNEY TO BE NOTICED

                                                                     Liam S. Burke
                                                                     Carmody Torrance Sandak & Hennessey, LLP - STMFD
                                                                     707 Summer Street 3rd Floor
                                                                     Stamford, CT 06901-1026
                                                                     203.425.4200
                                                                     Fax: 203-325-8608
                                                                     Email: lburke@carmodylaw.com
                                                                     TERMINATED: 07/09/2019
                                                                     ATTORNEY TO BE NOTICED

                                                                     Peter M. Nolin
                                                                     Carmody Torrance Sandak & Hennessey, LLP - STMFD
                                                                     707 Summer Street 3rd Floor
                                                                     Suite 300
                                                                     Stamford, CT 06901-1026
                                                                     203-425-4200
                                                                     Fax: 203-325-8608
                                                                     Email: pnolin@carmodylaw.com
                                                                     TERMINATED: 07/09/2019
                                                                     ATTORNEY TO BE NOTICED

          Defendant
          Joseph Meehan                                  represented by Joseph Pastore
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                     Ingrid Clarice Festin
                                                                     Diserio Martin O'Connor & Castiglioni, LLP
                                                                     One Atlantic Street
                                                                     Stamford, CT 06901
                                                                     203-358-0800
                                                                     Fax: 203-348-2321
                                                                     Email: ifestin@dmoc.com
                                                                     TERMINATED: 05/18/2017



4 of 37                                                                                                                   2/11/2020, 8:12 AM
CT CMECF NextGen                                                                       https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                   Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 5 of 37

                                                                               ATTORNEY TO BE NOTICED

                                                                               Jane Catherine Christie
                                                                               Diserio Martin O'Connor & Castiglioni, LLP
                                                                               One Atlantic Street
                                                                               Stamford, CT 06901
                                                                               203-358-0800
                                                                               Fax: 203-348-2321
                                                                               Email: jchristie@dmoc.com
                                                                               TERMINATED: 05/18/2017
                                                                               ATTORNEY TO BE NOTICED

                                                                               Jonathan P. Whitcomb
                                                                               Diserio Martin O'Connor & Castiglioni, LLP
                                                                               One Atlantic Street
                                                                               Stamford, CT 06901
                                                                               203-358-0800 x3332
                                                                               Email: jwhitcomb@dmoc.com
                                                                               TERMINATED: 05/18/2017
                                                                               ATTORNEY TO BE NOTICED

                                                                               Thomas P. O'Dea , Jr.
                                                                               Diserio Martin O'Connor & Castiglioni, LLP
                                                                               One Atlantic Street
                                                                               Stamford, CT 06901
                                                                               203-358-0800
                                                                               Fax: 203-348-2321
                                                                               Email: todea@dmoc.com
                                                                               TERMINATED: 05/19/2017
                                                                               ATTORNEY TO BE NOTICED

          Defendant
          Thomas Ward                                             represented by Andrea Christine Sisca
          TERMINATED: 09/16/2019                                                 Ivey, Barnum & O'Mara LLC
                                                                                 170 Mason Street
                                                                                 Greenwich, CT 06830
                                                                                 203-661-6000



5 of 37                                                                                                                             2/11/2020, 8:12 AM
CT CMECF NextGen                                                                       https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                   Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 6 of 37

                                                                               Fax: 203-661-9462
                                                                               Email: asisca@ibolaw.com
                                                                               TERMINATED: 09/17/2019
                                                                               ATTORNEY TO BE NOTICED

                                                                               Stephen George Walko
                                                                               Ivey, Barnum & O'Mara LLC
                                                                               170 Mason Street
                                                                               Greenwich, CT 06830
                                                                               203-661-6000
                                                                               Fax: 203-661-9462
                                                                               Email: swalko@ibolaw.com
                                                                               TERMINATED: 09/17/2019
                                                                               ATTORNEY TO BE NOTICED

          Defendant
          Joseph Elmlinger                                        represented by James W. Bergenn
          TERMINATED: 09/03/2019                                                 Shipman & Goodwin LLP
                                                                                 One Constitution Plaza
                                                                                 Hartford, CT 06103
                                                                                 860-251-5639
                                                                                 Fax: 860-251-5219
                                                                                 Email: jbergenn@goodwin.com
                                                                                 TERMINATED: 09/17/2019
                                                                                 LEAD ATTORNEY
                                                                                 ATTORNEY TO BE NOTICED

                                                                               Stephen J. Arena
                                                                               Trachtenberg Rodes & Friedberg LLP
                                                                               Suite 640
                                                                               545 Fifth Avenue
                                                                               New York, NY 10017
                                                                               212-972-2929
                                                                               Fax: 212-972-7581
                                                                               Email: sarena@trflaw.com
                                                                               TERMINATED: 09/17/2019
                                                                               LEAD ATTORNEY



6 of 37                                                                                                                             2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                   https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                      Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 7 of 37

                                                                                           PRO HAC VICE
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Andrew M. Zeitlin
                                                                                           Shipman & Goodwin
                                                                                           300 Atlantic St.
                                                                                           Stamford, CT 06901-3522
                                                                                           203-324-8100
                                                                                           Email: azeitlin@goodwin.com
                                                                                           TERMINATED: 09/17/2019
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           David G. Trachtenberg
                                                                                           Trachtenberg Rodes & Friedberg LLP
                                                                                           545 Fifth Avenue
                                                                                           New York, NY 10017
                                                                                           212-792-7581
                                                                                           Fax: 212-972-2929
                                                                                           Email: dtrachtenberg@trflaw.com
                                                                                           TERMINATED: 09/17/2019
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Shari M. Goodstein
                                                                                           NYS Office of The Attorney General
                                                                                           28 Liberty Street
                                                                                           New York, NY 10005
                                                                                           212-416-8567
                                                                                           Email: shari.goodstein@ag.ny.gov
                                                                                           TERMINATED: 09/17/2019
                                                                                           ATTORNEY TO BE NOTICED


          Date Filed   #      Docket Text
          05/22/2015       1 COMPLAINT against All Defendants ( Filing fee $400 receipt number 0205-3612134.), filed by FIH, LLC.
                             (Attachments: # 1 Civil Cover Sheet, # 2 Rule 7.1 Statement, # 3 Proposed Summons directed to Foundation Capital, # 4
                             Proposed Summons directed to Dean Barr, # 5 Summons directed to Joseph Meehan, # 6 Proposed Summons directed to
                             Thomas Ward, # 7 Proposed Summons directed to Joseph Elmlinger)(Savino, Michael) (Entered: 05/22/2015)


7 of 37                                                                                                                                         2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                 https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                   Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 8 of 37

          05/22/2015       Request for Clerk to issue summons as to All Defendants. (Walker, A) (Entered: 05/22/2015)
          05/22/2015    2 Corporate Disclosure Statement by FIH, LLC. (Walker, A) (Entered: 05/22/2015)
          05/22/2015       Judge Janet Bond Arterton added. (Oliver, T.) (Entered: 05/22/2015)
          05/22/2015    3 Order on Pretrial Deadlines: Motions to Dismiss due on 8/22/15. Amended Pleadings due by 7/21/2015 Discovery due
                          by 11/21/2015 Dispositive Motions due by 12/21/2015
                          Signed by Judge Janet Bond Arterton on 5/22/15.(Campbell, A) (Entered: 05/26/2015)
          05/22/2015    4 STANDING PROTECTIVE ORDER
                          Signed by Judge Janet Bond Arterton on 5/22/15.(Campbell, A) (Entered: 05/26/2015)
          05/22/2015    5 ELECTRONIC FILING ORDER - PLEASE ENSURE COMPLIANCE WITH COURTESY COPY REQUIREMENTS
                          IN THIS ORDER
                          Signed by Judge Janet Bond Arterton on 5/22/15.(Campbell, A) (Entered: 05/26/2015)
          05/26/2015    6 NOTICE TO COUNSEL: Counsel initiating or removing this action is responsible for serving all parties with attached
                          documents and copies of 5 Electronic Filing Order, 1 Complaint, filed by FIH, LLC, 3 Order on Pretrial Deadlines, 4
                          Protective Order, 2 Corporate Disclosure Statement filed by FIH, LLC
                          Signed by Clerk on 5/26/15.(Campbell, A) (Entered: 05/26/2015)
          05/26/2015    7 ELECTRONIC SUMMONS ISSUED in accordance with Fed. R. Civ. P. 4 and LR 4 as to *Dean Barr, Joseph Elmlinger,
                          Foundation Capital Partners LLC, Joseph Meehan, Thomas Ward* with answer to complaint due within *21* days.
                          Attorney *Michael Anthony Savino* *Cozen O'Conner - NY* *45 Broadway, Suite 1600* *New York, NY 10006*.
                          (Campbell, A) (Entered: 05/26/2015)
          06/05/2015    8 SUMMONS Returned Executed by FIH, LLC. Foundation Capital Partners LLC served on 6/4/2015, answer due
                          6/25/2015. (Savino, Michael) (Entered: 06/05/2015)
          06/05/2015    9 SUMMONS Returned Executed by FIH, LLC. Joseph Meehan served on 5/26/2015, answer due 6/16/2015. (Savino,
                          Michael) (Entered: 06/05/2015)
          06/10/2015   10 NOTICE of Appearance by Andrew M. Zeitlin on behalf of Joseph Elmlinger (Zeitlin, Andrew) (Entered: 06/10/2015)
          06/10/2015   11 MOTION for Attorney(s) to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number 0205-3631483) by Joseph
                          Elmlinger. (Attachments: # 1 Exhibit A-Affidavit of David G. Trachtenberg, Esq.)(Zeitlin, Andrew) (Entered:
                          06/10/2015)
          06/11/2015   12 WAIVER OF SERVICE Returned Executed as to Joseph Elmlinger waiver sent on 6/2/2015, answer due 8/1/2015 filed
                          by FIH, LLC. (Savino, Michael) (Entered: 06/11/2015)




8 of 37                                                                                                                                       2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                 https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                   Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 9 of 37

          06/15/2015   13 ORDER denying 11 Motion to Appear Pro Hac Vice without prejudice to renew for failure to comply with D. Conn. L.
                          Civ.R.83.1(d)(b). Signed by Judge Janet Bond Arterton on 6/15/2015. (Villano, P.) (Entered: 06/16/2015)
          06/16/2015   14 Amended MOTION for Attorney(s) David G. Trachtenberg to be Admitted Pro Hac Vice by Joseph Elmlinger.
                          (Attachments: # 1 Exhibit A-Affidavit of David G. Trachtenberg)(Zeitlin, Andrew) Modified on 6/16/2015, to edit text
                          (Campbell, A). (Entered: 06/16/2015)
          06/16/2015   15 ORDER granting 14 Attorney David G. Trachtenberg Motion to Appear Pro Hac Vice Certificate of Good Standing due
                          by 8/15/2015. Signed by Clerk on 6/16/15. (Campbell, A) (Entered: 06/16/2015)
          06/18/2015   16 NOTICE of Appearance by Jonathan P. Whitcomb on behalf of Joseph Meehan (Whitcomb, Jonathan) (Entered:
                          06/18/2015)
          06/24/2015   17 NOTICE of Appearance by David G. Trachtenberg on behalf of Joseph Elmlinger (Trachtenberg, David) (Entered:
                          06/24/2015)
          06/24/2015   18 CERTIFICATE OF GOOD STANDING re 14 MOTION for Attorney(s) David G. Trachtenberg to be Admitted Pro Hac
                          Vice (includes a request to waive the fee) by Joseph Elmlinger. (Trachtenberg, David) (Entered: 06/24/2015)
          06/29/2015   19 NOTICE of Appearance by Stephen George Walko on behalf of Thomas Ward (Walko, Stephen) (Entered: 06/29/2015)
          06/29/2015   20 WAIVER OF SERVICE Returned Executed as to Thomas Ward waiver sent on 6/8/2015, answer due 8/7/2015 filed by
                          Thomas Ward. (Walko, Stephen) (Entered: 06/29/2015)
          07/02/2015   21 MOTION for Pre-Filing Conference by Joseph Elmlinger. (Zeitlin, Andrew) (Entered: 07/02/2015)
          07/07/2015   22 MOTION for Pre-Filing Conference (Corrected) by Joseph Elmlinger. (Zeitlin, Andrew) (Entered: 07/07/2015)
          07/07/2015   23 ORDER granting 21 22 Motions for Pre-Filing Conference. Signed by Judge Janet Bond Arterton on 7/7/15. (Tooker, A.)
                          (Entered: 07/07/2015)
          07/07/2015       A telephonic Pre-Filing Conference will be held on 7/28/2015 at 2:30 PM before Judge Janet Bond Arterton. Defense
                           counsel shall initiate the conference call to chambers: 203-773-2737. (Tooker, A.) (Entered: 07/07/2015)
          07/09/2015   24 NOTICE of Appearance by Andrea Christine Sisca on behalf of Thomas Ward in addition to Stephen G. Walko, Esq. of
                          Ivey, Barnum & O'Mara, LLC (Sisca, Andrea) (Entered: 07/09/2015)
          07/09/2015   25 MOTION for Pre-Filing Conference for proposed Motion to Dismiss by Thomas Ward. (Sisca, Andrea) (Entered:
                          07/09/2015)
          07/10/2015   26 NOTICE of Appearance by Peter M. Nolin on behalf of Dean Barr (Nolin, Peter) (Entered: 07/10/2015)
          07/10/2015   27 NOTICE of Appearance by James I. Glasser on behalf of FIH, LLC (Glasser, James) (Entered: 07/10/2015)




9 of 37                                                                                                                                       2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                   https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                   Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 10 of 37

           07/10/2015   28 ORDER granting 25 Motion for Pre-Filing Conference. Signed by Judge Janet Bond Arterton on 7/10/15. (Tooker, A.)
                           (Entered: 07/10/2015)
           07/10/2015       A telephonic Pre-Filing Conference will be held during the previously-scheduled conference set down for 7/28/2015 at
                            02:30 PM before Judge Janet Bond Arterton will be (Tooker, A.) (Entered: 07/10/2015)
           07/10/2015   29 NOTICE of Appearance by Kevin M. Smith on behalf of FIH, LLC (Smith, Kevin) (Entered: 07/10/2015)
           07/13/2015   30 NOTICE of Appearance by Thomas P. O'Dea, Jr on behalf of Joseph Meehan (O'Dea, Thomas) (Entered: 07/13/2015)
           07/20/2015   31 MOTION for Attorney(s) Tamar S. Wise to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                           0205-3673937) by FIH, LLC. (Glasser, James) (Entered: 07/20/2015)
           07/21/2015   32 ORDER granting Attorney, Tamar S. Wise 31 Motion to Appear Pro Hac Vice. Signed by Clerk on 7/21/15. (Campbell,
                           A) (Entered: 07/21/2015)
           07/21/2015   33 MOTION for Attorney(s) Brian P. Flaherty to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                           0205-3674787) by FIH, LLC. (Glasser, James) (Entered: 07/21/2015)
           07/22/2015   34 ORDER granting Attorney, Brian P. Flaherty 33 Motion to Appear Pro Hac Vice. Signed by Clerk on 7/22/15.
                           (Campbell, A) (Entered: 07/22/2015)
           07/24/2015   35 NOTICE of Appearance by Brian P. Flaherty on behalf of FIH, LLC (Flaherty, Brian) (Entered: 07/24/2015)
           07/27/2015   36 Joint REPORT of Rule 26(f) Planning Meeting. (Glasser, James) (Entered: 07/27/2015)
           07/28/2015   37 NOTICE of Appearance by Tamar S. Wise on behalf of FIH, LLC (Wise, Tamar) (Entered: 07/28/2015)
           07/28/2015   38 Minute Entry for proceedings held before Judge Janet Bond Arterton: Tlephone Pre-Filing & Status Conference held on
                           7/28/2015, held on 7/28/2015. Total Time: 2 hours and 0 minutes(Court Reporter Julia Cashman.) (Villano, P.) (Entered:
                           07/29/2015)
           07/28/2015   39 Minute Entry for proceedings held before Judge Janet Bond Arterton: Telephone Pre-Filing & Scheduling Conference
                           held on 7/28/2015. Total Time: 1 hours and 0 minutes(Court Reporter Julia Cashman.) (Villano, P.) (Entered:
                           07/30/2015)
           07/30/2015   40 SCHEDULING ORDER:Telephone Status Conference set for 4/20/2015 02:00 PM before Judge Janet Bond Arterton
                           Amended Pleadings due by 9/16/2015 Dispositive Motions due by 6/2/2016 Status Report due by 4/13/2016 Trial Ready
                           Date 12/1/2016 Trial Joint Trial Memorandum due by 7/1/2016. Plaintiff's counsel shall initiate the conference call to
                           chambers: 203-773-2456.
                           Signed by Judge Janet Bond Arterton on 7/29/2015.(Villano, P.) (Entered: 07/30/2015)
           09/14/2015   41 Consent MOTION for Extension of Time until September 21, 2015 To File Amended Complaint 40 Scheduling Order,



10 of 37                                                                                                                                        2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                   https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                   Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 11 of 37

                            by FIH, LLC. (Glasser, James) (Entered: 09/14/2015)
           09/15/2015   42 ORDER: Plaintiff's Motion 41 for Extension of Time is GRANTED on consent. The Amended Complaint shall be filed
                           by September 21, 2015. Signed by Judge Janet Bond Arterton on 9/15/15. (Harris, J) (Entered: 09/15/2015)
           09/15/2015       Set Deadlines: Amended Pleadings due by 9/21/2015 (Villano, P.) (Entered: 09/16/2015)
           09/21/2015   43 AMENDED COMPLAINT against Dean Barr, Joseph Elmlinger, Foundation Capital Partners LLC, Joseph Meehan,
                           Thomas Ward, filed by FIH, LLC. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit
                           E)(Flaherty, Brian) (Entered: 09/21/2015)
           09/29/2015   44 First MOTION for Extension of Time until 10/16/2015and subsequent briefing schedule to File Motions to Dismiss 43
                           Amended Complaint, by Dean Barr. (Nolin, Peter) (Entered: 09/29/2015)
           09/30/2015   45 ORDER granting 44 Motion for Extension of Time, on consent. Signed by Judge Janet Bond Arterton on 9/30/15.
                           (Tooker, A.) (Entered: 09/30/2015)
           09/30/2015       Motion to Dismiss will be filed by 10/16/15; opposition due 11/6/15; reply, if any, will be filed by 11/23/15. Oral
                            Argument is rescheduled to 12/9/2015 at 3:30 PM in Courtroom Two, 141 Church St., New Haven, CT before Judge
                            Janet Bond Arterton (Tooker, A.) (Entered: 09/30/2015)
           10/16/2015   46 MOTION to Dismiss (Responses due by 11/6/2015, ) by Dean Barr. (Attachments: # 1 Memorandum in Support Motion
                           to Dismiss by Dean Barr, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8
                           Exhibit G, # 9 Exhibit H, # 10 Exhibit I, # 11 Exhibit J)(Nolin, Peter) Modified on 2/8/2016 (Villano, P.). Modified on
                           2/8/2016 (Villano, P.). (Entered: 10/16/2015)
           10/16/2015   47 MOTION to Dismiss by Thomas Ward.Responses due by 11/6/2015 (Attachments: # 1 Memorandum in Support of Tom
                           Ward's Motion to Dismiss)(Sisca, Andrea) (Entered: 10/16/2015)
           10/16/2015   48 NOTICE of Appearance by Jane Catherine Christie on behalf of Joseph Meehan (Christie, Jane) (Entered: 10/16/2015)
           10/16/2015   49 MOTION to Dismiss by Joseph Elmlinger.Responses due by 11/6/2015 (Zeitlin, Andrew) (Entered: 10/16/2015)
           10/16/2015   50 Memorandum in Support re 49 MOTION to Dismiss filed by Joseph Elmlinger. (Zeitlin, Andrew) (Entered: 10/16/2015)
           10/16/2015   51 MOTION to Dismiss by Joseph Meehan.Responses due by 11/6/2015 (Christie, Jane) (Entered: 10/16/2015)
           10/16/2015   52 Memorandum in Support re 51 MOTION to Dismiss filed by Joseph Meehan. (Attachments: # 1 Exhibit A, # 2 Exhibit
                           B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E)(Christie, Jane) (Entered: 10/16/2015)
           10/20/2015       Oral Argument has been rescheduled to 2/9/2016 at 3:30 PM in Courtroom Two, 141 Church St., New Haven, CT before
                            Judge Janet Bond Arterton (Tooker, A.) (Entered: 10/20/2015)




11 of 37                                                                                                                                        2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                      https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                   Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 12 of 37

           11/06/2015   53 Consent MOTION for Leave to File Excess Pages by FIH, LLC. (Attachments: # 1 Exhibit Omnibus Memorandum of
                           Law in Opposition to Defendants' Motions to Dismiss)(Smith, Kevin) (Entered: 11/06/2015)
           11/06/2015   54 Memorandum in Opposition (Omnibus) re 46 MOTION for MOTION to Dismiss , 47 MOTION to Dismiss , 51
                           MOTION to Dismiss , 53 Consent MOTION for Leave to File Excess Pages , 49 MOTION to Dismiss filed by FIH,
                           LLC. (Smith, Kevin) (Entered: 11/06/2015)
           11/12/2015   55 ORDER granting 53 Motion for Leave to File Excess Pages, on consent, not to exceed 54 pages. Signed by Judge Janet
                           Bond Arterton on 11/12/15. (Tooker, A.) (Entered: 11/12/2015)
           11/18/2015   56 Joint MOTION for Extension of Time until December 7, 2015 on Consent to File Reply to 54 Memorandum in
                           Opposition to Motion, by Joseph Elmlinger. (Zeitlin, Andrew) (Entered: 11/18/2015)
           11/19/2015   57 ORDER granting 56 Joint Motion for Extension of Time, on consent, to 12/7/15. Signed by Judge Janet Bond Arterton
                           on 11/19/15. (Tooker, A.) (Entered: 11/19/2015)
           11/30/2015   58 REPLY to Response to 46 MOTION for MOTION to Dismiss filed by Dean Barr. (Attachments: # 1 Exhibit K, # 2
                           Exhibit L)(Nolin, Peter) (Entered: 11/30/2015)
           12/07/2015   59 REPLY to Response to 47 MOTION to Dismiss (In Further Support of Motion to Dismiss) filed by Thomas Ward.
                           (Sisca, Andrea) (Entered: 12/07/2015)
           12/07/2015   60 REPLY to Response to 51 MOTION to Dismiss filed by Joseph Meehan. (Whitcomb, Jonathan) (Entered: 12/07/2015)
           12/07/2015   61 REPLY to Response to 49 MOTION to Dismiss filed by Joseph Elmlinger. (Zeitlin, Andrew) (Entered: 12/07/2015)
           02/09/2016   62 Minute Entry. Proceedings held before Judge Janet Bond Arterton: taking under advisement 46 Motion to Dismiss;
                           taking under advisement 46 Motion to Dismiss; taking under advisement 47 Motion to Dismiss; taking under advisement
                           49 Motion to Dismiss; taking under advisement 51 Motion to Dismiss; Motion Hearing held on 2/9/2016 re 46 MOTION
                           to Dismiss MOTION to Dismiss filed by Dean Barr, 47 MOTION to Dismiss filed by Thomas Ward, 51 MOTION to
                           Dismiss filed by Joseph Meehan, 49 MOTION to Dismiss filed by Joseph Elmlinger. Total Time: 1 hours and 37
                           minutes(Court Reporter Julia Cashman.) (Villano, P.) (Entered: 02/10/2016)
           03/30/2016   63 ORDER granting in part and denying in part 46 Motion to Dismiss; granting in part and denying in part 47 Motion to
                           Dismiss; granting in part and denying in part 49 Motion to Dismiss; granting in part and denying in part 51 Motion to
                           Dismiss. Signed by Judge Janet Bond Arterton on 3/30/16. (Harris, J) (Entered: 03/30/2016)
           04/11/2016       The parties' telephonic status conference has been rescheduled to 4/28/16 at 1:00 p.m. Status reports shall be filed by
                            4/21/16. (Tooker, A.) (Entered: 04/11/2016)
           04/13/2016   64 Consent MOTION for Extension of Time to file a responsive pleading to the Amended Complaint 43 Amended
                           Complaint, by Joseph Meehan. (Whitcomb, Jonathan) (Entered: 04/13/2016)



12 of 37                                                                                                                                           2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                  https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                   Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 13 of 37

           04/13/2016   65 MOTION for Reconsideration re 63 Order on Motion to Dismiss,,,,,,,,, by Joseph Meehan.Responses due by 5/4/2016
                           (Attachments: # 1 Memorandum in Support)(Whitcomb, Jonathan) (Entered: 04/13/2016)
           04/13/2016   66 MOTION for Reconsideration re 63 Order on Motion to Dismiss,,,,,,,,, by Dean Barr.Responses due by 5/4/2016 (Nolin,
                           Peter) (Entered: 04/13/2016)
           04/19/2016   67 ORDER granting 64 Motion for Extension of Time, on consent, to and including 14 days following ruling on Motions for
                           Reconsideration. Signed by Judge Janet Bond Arterton on 4/19/16. (Tooker, A.) (Entered: 04/19/2016)
           04/19/2016   68 Amended MOTION for Extension of Time regarding 67 Order on Motion for Extension of Time by Joseph Meehan.
                           (Whitcomb, Jonathan) (Entered: 04/19/2016)
           04/20/2016   69 ORDER granting 68 Motion for Extension of Time to 4/27/16 as to defendants Elmlinger and Ward. Signed by Judge
                           Janet Bond Arterton on 4/20/16. (Tooker, A.) (Entered: 04/20/2016)
           04/20/2016       Answer deadline updated for Thomas Ward to 4/27/2016. (Tooker, A.) (Entered: 04/20/2016)
           04/20/2016       Answer deadline updated for Joseph Elmlinger to 4/27/2016. (Tooker, A.) (Entered: 04/20/2016)
           04/21/2016   70 MOTION for Prejudgment Remedy by FIH, LLC. (Attachments: # 1 Exhibit : Declaration of Nesanel Milstein, # 2
                           Exhibit : Order for Prejudgment Remedy)(Glasser, James) (Entered: 04/21/2016)
           04/21/2016   71 MOTION for Disclosure of Property and Assets by FIH, LLC. (Attachments: # 1 Exhibit : Order)(Glasser, James)
                           (Entered: 04/21/2016)
           04/21/2016   72 NOTICE by FIH, LLC re 71 MOTION for Disclosure of Property and Assets, 70 MOTION for Prejudgment Remedy
                           (Glasser, James) (Entered: 04/21/2016)
           04/21/2016   73 Joint STATUS REPORT by FIH, LLC. (Smith, Kevin) (Entered: 04/21/2016)
           04/22/2016   74 Memorandum in Opposition to Dean Barr's and Joseph Meehan's Motions for Reconsideration re 65 MOTION for
                           Reconsideration re 63 Order on Motion to Dismiss,,,,,,,,, , 66 MOTION for Reconsideration re 63 Order on Motion to
                           Dismiss,,,,,,,,, filed by FIH, LLC. (Glasser, James) (Entered: 04/22/2016)
           04/25/2016   75 NOTICE of Appearance by Liam S. Burke on behalf of Dean Barr (Burke, Liam) (Entered: 04/25/2016)
           04/26/2016   76 ORDER REFERRING CASE to Magistrate Judge Joan G. Margolis for Rulings including 71 MOTION for Disclosure of
                           Property and Assets, 70 MOTION for Prejudgment Remedy
                           Signed by Judge Janet Bond Arterton on 4/26/2016.Motions referred to Joan G. Margolis(Villano, P.) (Entered:
                           04/26/2016)
           04/26/2016   77 ORDER granting 65 Motion for Reconsideration ; granting 66 Motion for Reconsideration. Signed by Judge Janet Bond
                           Arterton on 4/26/16. (Harris, J) (Entered: 04/26/2016)



13 of 37                                                                                                                                       2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                    Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 14 of 37

           04/27/2016   78 NOTICE of Appearance by Shari M. Goodstein on behalf of Joseph Elmlinger (Goodstein, Shari) (Entered: 04/27/2016)
           04/27/2016   79 ANSWER to 43 Amended Complaint, with Affirmative Defenses. by Thomas Ward.(Sisca, Andrea) (Entered:
                           04/27/2016)
           04/27/2016   80 ANSWER to 43 Amended Complaint, with Affirmative Defenses. by Joseph Elmlinger.(Zeitlin, Andrew) (Entered:
                           04/27/2016)
           04/28/2016   81 NOTICE OF E-FILED CALENDAR: THIS IS THE ONLY NOTICE COUNSEL/THE PARTIES WILL RECEIVE.ALL
                           PERSONS ENTERING THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION. TELEPHONIC
                           Scheduling Conference Regarding Plaintiff's Application for PJR is set for 5/3/2016 at 03:00 PM before Judge Joan G.
                           Margolis. Plaintiff's counsel will initiate the conference call to Chambers with all counsel on the line: (203)773-2350..
                           (Campbell, A) (Entered: 04/28/2016)
           04/28/2016   82 Minute Entry for proceedings held before Judge Janet Bond Arterton: Status Conference held on 4/28/2016. Total Time:
                           1 hours and 0 minutes(Court Reporter Julia Cashman.) (Villano, P.) (Entered: 04/29/2016)
           05/02/2016       Set Deadlines/Hearings: As set forth on the record 4/28/16, the following is ordered: Amended Complaint due by
                            5/12/2016; Answer due by 5/19/2016. All discovery will close by 10/17/2016 and Dispositive Motions due by
                            11/15/2016. This case is deemed trial ready 5/1/2017. A telephonic pre-filing/status conference will be held 9/26/2016 at
                            4:00 PM before Judge Janet Bond Arterton. Plaintiff's counsel shall initiate the conference call to chambers:
                            203-773-2737. Status reports shall be filed by 9/19/2016. (Tooker, A.) (Entered: 05/02/2016)
           05/02/2016       Set Deadlines/Hearings:Status Report due by 9/19/2016; Answer deadline updated. (Tooker, A.) (Entered: 05/02/2016)
           05/03/2016   83 NOTICE OF E-FILED CALENDAR: THIS IS THE ONLY NOTICE COUNSEL/THE PARTIES WILL RECEIVE.ALL
                           PERSONS ENTERING THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION. An Evidentiary Hearing
                           on Plaintiff's Motion for Prejudgment Remedy is set for 8/4/2016 AND 8/5/2016 9:30a.m. to 5:00p.m. in Courtroom
                           Four, 141 Church Street, New Haven, CT before Judge Joan G. Margolis (Campbell, A) (Entered: 05/03/2016)
           05/03/2016   84 Minute Entry for proceedings held before Judge Joan G. Margolis: Telephone Conference held on 5/3/2016. Total time:
                           15 minutes (Campbell, A) (Entered: 05/04/2016)
           05/04/2016   85 NOTICE OF E-FILED CALENDAR: THIS IS THE ONLY NOTICE COUNSEL/THE PARTIES WILL RECEIVE.
                           Telephonic Scheduling Conference set for 5/11/2016 at 3:00PM before Judge Sarah A. L. Merriam. This case has been
                           referred to Judge Merriam for a settlement conference. She will hold a pre-conference telephone call with counsel on
                           May 11, 2016 at 3:00PM. A firm date for the settlement conference will be set during that telephone call. The Court
                           requires all named parties and any other persons necessary to achieve full settlement (e.g. insurance representatives) to
                           attend the settlement conference in person. Therefore, counsel must consult with their clients and other necessary parties
                           prior to the telephone call to determine any dates on which they will be unavailable in July. Counsel should also have
                           their own calendars available to facilitate scheduling. During the telephone call, counsel should be prepared to discuss



14 of 37                                                                                                                                          2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                   Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 15 of 37

                            what information needs to be exchanged and anything else that needs to be accomplished prior to the settlement
                            conference for the conference to be productive. This telephone conference will not be rescheduled based on requests
                            from counsel. If counsel is not available at the scheduled time, please arrange for coverage by another lawyer, who will
                            have the necessary background knowledge to participate. Counsel are requested to use the following dial in for this call:
                            (888)278-0296; Access Code: 2280867 (Nuzzi, T) (Entered: 05/04/2016)
           05/04/2016   86 ORDER REFERRING CASE to Magistrate Judge Sarah A. L. Merriam for Settlement Conference
                           Signed by Judge Janet Bond Arterton on 5/4/2016.(Villano, P.) (Entered: 05/04/2016)
           05/06/2016   87 NOTICE of Appearance by Ingrid Clarice Festin on behalf of Joseph Meehan (Festin, Ingrid) (Entered: 05/06/2016)
           05/10/2016   88 AMENDED COMPLAINT [SECOND AMENDED COMPLAINT] against All Defendants, filed by FIH, LLC.(Glasser,
                           James) (Entered: 05/10/2016)
           05/10/2016   89 EXHIBIT A to Second Amended Complaint by FIH, LLC re 88 Amended Complaint. (Attachments: # 1 Exhibit B, # 2
                           Exhibit C, # 3 Exhibit D, # 4 Exhibit E)(Wise, Tamar) (Entered: 05/10/2016)
           05/11/2016   90 Minute Entry for proceedings held before Judge Sarah A. L. Merriam: Pre-Settlement Telephonic Scheduling Conference
                           held on 5/11/2016. A settlement conference has been scheduled for July 19, 2016, at 10:00AM. A separate calendar and
                           settlement conference order will issue. 10 minutes. (Katz, S.) (Entered: 05/11/2016)
           05/11/2016   91 NOTICE OF E-FILED CALENDAR: THIS IS THE ONLY NOTICE COUNSEL/THE PARTIES WILL RECEIVE.
                           ALL PERSONS ENTERING THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION. Settlement
                           Conference set for 7/19/2016 10:00 AM in Courtroom Five, 141 Church Street, New Haven, CT before Judge Sarah A.
                           L. Merriam. (Katz, S.) (Entered: 05/11/2016)
           05/11/2016   92 ORDER. The attached Order sets forth detailed instructions and deadlines for a settlement conference scheduled in this
                           case. All counsel must read the attached order and provide a copy to their clients. Compliance with all deadlines and
                           conditions set forth in the Order is mandatory. Signed by Judge Sarah A. L. Merriam on 5/11/2016. (Katz, S.) (Entered:
                           05/11/2016)
           05/16/2016   93 MOTION for status Conference by Letter by Dean Barr. (Attachments: # 1 Appendix redlined of amended complaint)
                           (Nolin, Peter) (Entered: 05/16/2016)
           05/17/2016   94 RESPONSE re 93 MOTION for status Conference by Letter by FIH, LLC [by Letter]. (Glasser, James) (Entered:
                           05/17/2016)
           05/18/2016   95 ORDER denying 93 Motion for Conference. Signed by Judge Janet Bond Arterton on 5/18/16. (Harris, J) (Entered:
                           05/18/2016)
           05/18/2016   96 ENDORSEMENT ORDER
                           Signed by Judge Janet Bond Arterton on 5/18/16.(Harris, J) (Entered: 05/18/2016)



15 of 37                                                                                                                                          2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                      https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                     Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 16 of 37

           05/19/2016    97 ANSWER to 88 Amended Complaint with Affirmative Defenses. by Dean Barr.(Burke, Liam) (Entered: 05/19/2016)
           05/19/2016    98 Amended ANSWER to 88 Amended Complaint with Affirmative Defenses. by Thomas Ward.(Sisca, Andrea) (Entered:
                            05/19/2016)
           05/19/2016    99 ANSWER to 88 Amended Complaint with Affirmative Defenses. by Joseph Meehan.(O'Dea, Thomas) (Entered:
                            05/19/2016)
           05/19/2016   100 ANSWER to 88 Amended Complaint with Affirmative Defenses. by Joseph Elmlinger.(Zeitlin, Andrew) (Entered:
                            05/19/2016)
           06/08/2016   101 MOTION for Attorney(s) Stephen J. Arena to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                            0205-4026246) by Joseph Elmlinger. (Attachments: # 1 Exhibit Exhibit A)(Zeitlin, Andrew) (Entered: 06/08/2016)
           06/08/2016   102 MOTION for Extension of Time until June 23, 2016 to respond to Plaintiff's Interrogatories and Requests for Production
                            by Dean Barr. (Burke, Liam) (Entered: 06/08/2016)
           06/09/2016   103 ORDER granting 101 Motion for Stephen J. Arena to Appear Pro Hac Vice Certificate of Good Standing due by
                            8/8/2016. Signed by Clerk on 6/9/2016. (Villano, P.) (Entered: 06/09/2016)
           06/09/2016   104 Consent MOTION for Extension of Time until June 16, 2016 to respond to Plaintiff's Interrogatories and Request for
                            Production by Joseph Meehan. (Festin, Ingrid) (Entered: 06/09/2016)
           06/09/2016   105 NOTICE of Appearance by Stephen J. Arena on behalf of Joseph Elmlinger (Arena, Stephen) (Entered: 06/09/2016)
           06/09/2016   106 CERTIFICATE OF GOOD STANDING re 101 MOTION for Attorney(s) Stephen J. Arena to be Admitted Pro Hac Vice
                            (paid $75 PHV fee; receipt number 0205-4026246) by Joseph Elmlinger. (Arena, Stephen) (Entered: 06/09/2016)
           06/10/2016   107 ORDER granting 104 Motion for Extension of Time until June 16, 2016 to respond to Plaintiff's Interrogatories and
                            Request for Production. Signed by Clerk on 6/10/2016. (Villano, P.) (Entered: 06/10/2016)
           06/10/2016   108 ORDER granting 102 Motion for Extension of Time. Signed by Judge Janet Bond Arterton on 6/10/2016. (Arterton,
                            Janet) (Entered: 06/10/2016)
           06/27/2016   109 ORDER: A settlement conference is scheduled for Tuesday, July 19, 2016, at 10:00AM. A Settlement Conference Order
                            entered on May 11, 2016 [Doc. # 92 ] setting mandatory pre-conference and settlement conference requirements and
                            interim deadlines. Pursuant to that Order, plaintiff's counsel must serve a settlement demand on counsel for the
                            defendants, as well as a damages analysis, on or before July 5, 2016. In addition, any party seeking to excuse any named
                            party or the person with full settlement authority from appearing personally at the conference must file a motion with the
                            Court on or before July 5, 2016. These deadlines and others, including the deadline for submission of ex parte
                            statements, are set forth in detail in the Order. The parties are reminded that compliance with the Order is
                            mandatory. Signed by Judge Sarah A. L. Merriam on 6/27/2016. (Katz, S.) (Entered: 06/27/2016)



16 of 37                                                                                                                                           2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                    https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                     Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 17 of 37

           06/28/2016   110 STIPULATION re 4 Protective Order [Stipulated Supplemental Protective Order] by FIH, LLC. (Glasser, James)
                            (Entered: 06/28/2016)
           06/29/2016   111 Stipulation 110 is So Ordered. Signed by Judge Janet Bond Arterton on 6/29/16.(Tooker, A.) (Entered: 06/29/2016)
           07/08/2016   112 MOTION Application to be excused from attending settlement conference scheduled for July 19, 2016 by Joseph
                            Elmlinger.Responses due by 7/29/2016 (Zeitlin, Andrew) (Entered: 07/08/2016)
           07/08/2016   113 ORDER granting 112 Motion to be Excused from appearance at settlement conference. Signed by Judge Sarah A. L.
                            Merriam on 07/08/2016. (Merriam, Sarah) (Entered: 07/08/2016)
           07/18/2016   114 AMENDED NOTICE OF E-FILED CALENDAR: THIS IS THE ONLY NOTICE COUNSEL/THE PARTIES WILL
                            RECEIVE. ALL PERSONS ENTERING THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION.
                            Settlement Conference set for 7/19/2016 10:00 AM in Courtroom Four, 141 Church Street, New Haven, CT before
                            Judge Sarah A. L. Merriam. Please note the new room assignment for the settlement conference. (Katz, S.) (Entered:
                            07/18/2016)
           07/19/2016   115 Minute Entry for proceedings held before Judge Sarah A. L. Merriam: Settlement Conference held on 7/19/2016. Case
                            not settled. Total Time: 4 hours. (Katz, S.) (Entered: 07/19/2016)
           07/19/2016   116 Minute Entry for proceedings held before Judge Sarah A. L. Merriam: Settlement Conference held on 7/19/2016. Total
                            Time: 5 minutes(Court Reporter FTR.) (Freberg, B) (Entered: 07/21/2016)
           07/25/2016   117 ORDER AND DEADLINES REGARDING PJR HEARING (see Dkt. #83), scheduled for August 4-5, 2016.
                            Signed by Judge Joan G. Margolis on 7/25/2016.(Watson, M.) (Entered: 07/25/2016)
           07/25/2016   118 Joint MOTION to Continue Evidentiary Hearing on Plaintiff's Motion for Prejudgment Remedy by Joseph Meehan.
                            (Attachments: # 1 Exhibit Exs. A-J)(Whitcomb, Jonathan) (Entered: 07/25/2016)
           07/26/2016   119 ELECTRONIC ORDER -- In light of the multiple deadlines within the next few days, plaintiff shall respond to
                            defendants' Motion to Continue Evidentiary Hearing, filed late yesterday (Dkt. #118), on or before tomorrow, 7/27/16.
                            Signed by Judge Joan G. Margolis on 7/26/16. (Margolis, Joan) (Entered: 07/26/2016)
           07/27/2016   120 Memorandum in Opposition re 118 Joint MOTION to Continue Evidentiary Hearing on Plaintiff's Motion for
                            Prejudgment Remedy filed by FIH, LLC. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                            Exhibit E)(Smith, Kevin) (Entered: 07/27/2016)
           07/27/2016   121 Emergency MOTION for Protective Order by FIH, LLC.Responses due by 8/17/2016 (Attachments: # 1 Memorandum in
                            Support, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Affidavit per Local Rule 37(a))
                            (Smith, Kevin) (Entered: 07/27/2016)
           07/27/2016   122 REPLY to Response to 118 Joint MOTION to Continue Evidentiary Hearing on Plaintiff's Motion for Prejudgment
                            Remedy filed by Joseph Meehan. (Whitcomb, Jonathan) (Entered: 07/27/2016)


17 of 37                                                                                                                                         2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                    https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                     Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 18 of 37

           07/28/2016   123 ORDER REFERRING CASE to Magistrate Judge Joan G. Margolis for Ruling on Motions including 118 Joint
                            MOTION to Continue Evidentiary Hearing on Plaintiff's Motion for Prejudgment Remedy, 121 Emergency MOTION for
                            Protective Order
                            Signed by Judge Janet Bond Arterton on 7/28/2016.Motions referred to Joan G. Margolis(Villano, P.) (Entered:
                            07/28/2016)
           07/28/2016   124 RULING denying in large part (Dkt. #118) Defendants' Motion to Continue to the extent that it seeks to cancel the
                            August 4-5, 2016 PJR Hearing, and granting Defendants' Motion to Continue in limited part to the extent that continued
                            hearing dates may be scheduled in late October; and denying in part (Dkt. #121) Plaintiff's Emergency Motion for
                            Protective Order to the extent that it seeks to postpone the August 1-2, 2016 depositions, but granting Plaintiff's
                            Emergency Motion for Protective Order to the extent that the subject matter of the depositions is limited to any issues
                            that will be raised at the PJR hearing; counsel will not be hampered by any of the conditions demanded by any of the
                            parties, and counsel may raise the requested limitations in appropriate motions to be filed with the Court during the
                            remaining discovery period. (See Attached). Signed by Judge Joan G. Margolis on 7/28/2016. (Watson, M.) (Entered:
                            07/28/2016)
           07/29/2016   125 Joint MOTION to Continue Prejudgment Remedy Hearing by FIH, LLC. (Glasser, James) (Entered: 07/29/2016)
           07/29/2016   126 ORDER granting 125 Motion to Continue Prejudgment Remedy Hearing. Signed by Judge Joan G. Margolis on
                            7/29/2016. (Saffir, Jaclyn) (Entered: 07/29/2016)
           07/29/2016   127 NOTICE OF E-FILED CALENDAR: THIS IS THE ONLY NOTICE COUNSEL/THE PARTIES WILL RECEIVE.
                            ALL PERSONS ENTERING THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION. RESET FROM
                            8/4/16 and 8/5/16. An Evidentiary Hearing on Plaintiff's Motion for Prejudgment Remedy is set for 10/31/2016 and
                            11/1/2016 from 9:30 AM to 5:00 PM in Courtroom Four, 141 Church Street, New Haven, CT before Judge Joan G.
                            Margolis. (Saffir, Jaclyn) (Entered: 07/29/2016)
           08/10/2016   128 ORDER REFERRING CASE to Magistrate Judge Joan G. Margolis for Ruling on Pending Motions including 71
                            MOTION for Disclosure of Property and Assets, 70 MOTION for Prejudgment Remedy
                            Signed by Judge Janet Bond Arterton on 8/10/2016.Motions referred to Joan G. Margolis(Villano, P.) (Entered:
                            08/10/2016)
           09/07/2016   129 ORDER AND DEADLINES REGARDING PJR HEARING (see Dkt. #127) scheduled for October 31 and November 1,
                            2016.
                            Signed by Judge Joan G. Margolis on 9/7/2016.(Watson, M.) (Entered: 09/07/2016)
           09/12/2016   130 Consent MOTION for Extension of Time Discovery Deadline and Related Deadlines by Joseph Meehan. (Festin, Ingrid)
                            (Entered: 09/12/2016)
           09/19/2016   131 Joint STATUS REPORT by FIH, LLC. (Glasser, James) (Entered: 09/19/2016)




18 of 37                                                                                                                                         2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                  https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                    Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 19 of 37

           09/22/2016   132 Consent MOTION to Continue Prejudgment Remedy Hearing by FIH, LLC. (Glasser, James) (Entered: 09/22/2016)
           09/22/2016   133 ELECTRONIC ORDER granting 132 Motion to Continue. Counsel shall contact this Magistrate Judge's Chambers for
                            alternative hearing dates in late November to early to mid December 2016. Signed by Judge Joan G. Margolis on
                            9/22/16. (Margolis, Joan) (Entered: 09/22/2016)
           09/26/2016   134 Minute Entry for proceedings held before Judge Janet Bond Arterton: Telephonic Pre-Filing/Status Conference held on
                            9/26/2016. Total Time: 0 hours and 30 minutes(Court Reporter Julia Cashman.) (Villano, P.) (Entered: 09/27/2016)
           09/27/2016   135 ORDER granting 130 Motion for Extension of Time. Signed by Judge Janet Bond Arterton on 9/27/16. (Tooker, A.)
                            (Entered: 09/27/2016)
           09/27/2016        Set Deadlines/Hearings: Discovery due by 12/16/2016 Dispositive Motions due by 1/14/2017 Status Report due by
                             12/7/2016 Trial Ready Date 7/1/2017 Telephonic Status/Pre-Filing Conference set for 12/14/2016 02:00 PM before
                             Judge Janet Bond Arterton. (Tooker, A.) (Entered: 09/27/2016)
           09/28/2016   136 NOTICE OF E-FILED CALENDAR: THIS IS THE ONLY NOTICE COUNSEL/THE PARTIES WILL RECEIVE.ALL
                            PERSONS ENTERING THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION. EVIDENTIARY
                            HEARING RESET FROM 10/31/2016-11/1/2016 (Dkt. #132; see Dkt. #133)
                            The Evidentiary Hearing on Plaintiff's Motion for PJR is now set for 12/12-12/13/2016 at 09:30 AM in Courtroom Four,
                            141 Church Street, New Haven, CT before Judge Joan G. Margolis (Watson, M.) (Entered: 09/28/2016)
           09/29/2016   137 ORDER AND DEADLINES REGARDING PJR HEARING (see Dkt. #136) scheduled for December 12 and December
                            13, 2016.
                            Signed by Judge Joan G. Margolis on 9/29/2016.(Watson, M.) (Entered: 09/29/2016)
           11/21/2016   138 MOTION for Attorney(s) Samuel J. Lieberman to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                            0205-4204649) by FIH, LLC. (Glasser, James) (Entered: 11/21/2016)
           11/21/2016   139 NOTICE by FIH, LLC Withdrawal of Counsel (Flaherty, Brian) (Entered: 11/21/2016)
           11/21/2016   140 CERTIFICATE OF GOOD STANDING re 138 MOTION for Attorney(s) Samuel J. Lieberman to be Admitted Pro Hac
                            Vice (paid $75 PHV fee; receipt number 0205-4204649) by FIH, LLC. (Glasser, James) (Entered: 11/21/2016)
           11/21/2016   141 MOTION for Extension of Time until November 30, 2016 To File Pre-PJR Hearing Memorandum re: 137 Order by FIH,
                            LLC. (Glasser, James) (Entered: 11/21/2016)
           11/22/2016   142 ELECTRONIC ORDER granting 141 Motion for Extension of Time until 11/30/16, absent objection. Signed by Judge
                            Joan G. Margolis on 11/22/16.(Margolis, Joan) (Entered: 11/22/2016)
           11/28/2016   143 ORDER granting 138 Motion for Attorney(s) Samuel J. Lieberman to Appear Pro Hac Vice. Signed by Clerk on
                            11/28/2016. (Villano, P.) (Entered: 11/28/2016)



19 of 37                                                                                                                                       2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                    Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 20 of 37

           11/29/2016   144 NOTICE of Appearance by Samuel J. Lieberman on behalf of FIH, LLC (Lieberman, Samuel) (Entered: 11/29/2016)
           12/01/2016   145 Joint MOTION to Continue Prejudgment Remedy Hearing by FIH, LLC. (Glasser, James) (Entered: 12/01/2016)
           12/01/2016   146 ELECTRONIC ORDER granting 145 Motion to Continue, so that the evidentiary hearing is now scheduled for February
                            14-15, 2017. A new Scheduling Order will issue. Signed by Judge Joan G. Margolis on 12/1/16. (Margolis, Joan)
                            (Entered: 12/01/2016)
           12/01/2016   147 NOTICE OF E-FILED CALENDAR: THIS IS THE ONLY NOTICE COUNSEL/THE PARTIES WILL RECEIVE.ALL
                            PERSONS ENTERING THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION. RESET FROM 12/12-12
                            /13/2016
                            An Evidentiary Hearing on Plaintiff's Motion for Prejudgment Remedy is now set for February 14 and February 15, 2017
                            at 09:30 AM in Courtroom Four, 141 Church Street, New Haven, CT before Judge Joan G. Margolis. (Watson, M.)
                            (Entered: 12/01/2016)
           12/01/2016   148 ORDER AND DEADLINES REGARDING PJR HEARING (see Dkts. ##146-47) scheduled for February 14-15, 2017.
                            Signed by Judge Joan G. Margolis on 12/1/2016.(Watson, M.) (Entered: 12/01/2016)
           12/12/2016        Status Report(s) were due by 12/7/2016 (Tooker, A.) (Entered: 12/12/2016)
           12/12/2016   149 Consent MOTION for Extension of Time until January 23, 2017, February 27, 2017, and August 1, 2017, respectively,
                            for Close of Discovery and Related Deadlines by FIH, LLC. (Lieberman, Samuel) (Entered: 12/12/2016)
           12/12/2016   150 Joint STATUS REPORT by FIH, LLC. (Lieberman, Samuel) (Entered: 12/12/2016)
           12/13/2016   151 ORDER granting 149 Motion for Extension of Time, on consent. Signed by Judge Janet Bond Arterton on 12/13/16.
                            (Tooker, A.) (Entered: 12/13/2016)
           12/13/2016        Set Deadlines/Hearings: Discovery due by 1/23/2017 Dispositive Motions due by 2/27/2017 Status Report due by
                             2/15/2017 Trial Ready Date 8/1/2017 A telephonic status/pre-filing conference will be held 2/22/2017 04:00 PM before
                             Judge Janet Bond Arterton. The 12/14/2016 telephonic status conference is cancelled in light of this extension. (Tooker,
                             A.) (Entered: 12/13/2016)
           12/14/2016   152 SCHEDULING ORDER: The parties are referred to the attached Scheduling Order.
                            Signed by Judge Janet Bond Arterton on 12/14/16. (Denker, J.) (Entered: 12/14/2016)
           12/14/2016   153 Minute Entry for proceedings held before Judge Janet Bond Arterton: Telephonic Discovery Conference held on
                            12/14/2016. Total Time: 1 hours and 0 minutes(Court Reporter Julia Cashman.) (Villano, P.) (Entered: 12/15/2016)
           12/23/2016   154 MOTION to Continue and Enlarge the Terminated Deposition of Greg Dyra by Joseph Meehan. (Attachments: # 1
                            Memorandum in Support, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Appendix Unreported Cases)
                            (Festin, Ingrid) (Entered: 12/23/2016)



20 of 37                                                                                                                                          2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                    https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                     Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 21 of 37

           12/30/2016   155 Memorandum in Opposition re 154 MOTION to Continue and Enlarge the Terminated Deposition of Greg Dyra filed by
                            FIH, LLC. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4)(Lieberman, Samuel) (Entered:
                            12/30/2016)
           01/11/2017   156 NOTICE by Joseph Elmlinger Letter Regarding Scheduling (Zeitlin, Andrew) (Entered: 01/11/2017)
           01/18/2017   157 MOTION for Attorney(s) Ben Hutman to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number 0205-4268209)
                            by FIH, LLC. (Glasser, James) (Entered: 01/18/2017)
           01/19/2017   158 ORDER granting 157 Motion for Attorney(s) Ben Hutman to Appear Pro Hac Vice Certificate of Good Standing due by
                            3/20/2017. Signed by Clerk on 1/19/2017. (Villano, P.) (Entered: 01/19/2017)
           01/20/2017   159 NOTICE of Appearance by Ben Hutman on behalf of FIH, LLC (Hutman, Ben) (Entered: 01/20/2017)
           01/24/2017   160 NOTICE by Thomas Ward Letter regarding late expert disclosure (Sisca, Andrea) (Entered: 01/24/2017)
           01/25/2017   161 RESPONSE re 160 Notice (Other) re Expert Disclosure filed by FIH, LLC. (Attachments: # 1 Exhibit 1 - Expert
                            Discovery Schedule, # 2 Exhibit 2 - Consent Motion, # 3 Exhibit 3 - Attempt to Meet and Confer, # 4 Exhibit 4 - Dec. 7
                            Responses)(Lieberman, Samuel) (Entered: 01/25/2017)
           02/06/2017   162 ORDER: For the reasons stated in the attached Order, Defendant's Motion 154 to Resume and Enlarge the Terminated
                            Deposition is DENIED. Signed by Judge Janet Bond Arterton on 2/6/17. (Denker, J.) (Entered: 02/06/2017)
           02/06/2017   163 MOTION to Withdraw 71 MOTION for Disclosure of Property and Assets, 70 MOTION for Prejudgment Remedy by
                            FIH, LLC. (Attachments: # 1 Exhibit 1 -- Stipulation)(Lieberman, Samuel) (Entered: 02/06/2017)
           02/07/2017   164 ELECTRONIC ORDER granting 163 Motion to Withdraw, and the attached Stipulation is SO ORDERED. The
                            Magistrate Judge thanks all parties and counsel for amicably resolving the underlying motions. Signed by Judge Joan G.
                            Margolis on 2/7/17. (Margolis, Joan) (Entered: 02/07/2017)
           02/07/2017   165 ELECTRONIC ORDER withdrawing 70 Motion for Prejudgment Remedy and withdrawing 71 Motion for Disclosure.
                            (See Dkts. ##163-64). Signed by Judge Joan G. Margolis on 2/7/17. (Margolis, Joan) (Entered: 02/07/2017)
           02/16/2017   166 NOTICE by Joseph Elmlinger Letter re: Proposed Schedule Modification (Zeitlin, Andrew) (Entered: 02/16/2017)
           02/16/2017   167 CERTIFICATE OF GOOD STANDING re 157 MOTION for Attorney(s) Ben Hutman to be Admitted Pro Hac Vice
                            (paid $75 PHV fee; receipt number 0205-4268209) by FIH, LLC. (Hutman, Ben) (Entered: 02/16/2017)
           02/22/2017   168 Joint MOTION for Extension of Time until March 10, 2017on Consent to file Motions for Summary Judgment and
                            related filings by Joseph Elmlinger. (Zeitlin, Andrew) (Entered: 02/22/2017)
           03/01/2017   169 ORDER granting 168 Motion for Extension of Time, on consent, to 3/10/17; 4/7/17; and 5/2/17. Signed by Judge Janet
                            Bond Arterton on 3/1/17. (Tooker, A.) (Entered: 03/01/2017)



21 of 37                                                                                                                                         2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                     Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 22 of 37

           03/01/2017        Set Deadlines/Hearings: Dispositive Motions due by 3/10/2017 (Tooker, A.) (Entered: 03/01/2017)
           03/10/2017   170 Consent MOTION for Extension of Time until March 13, 2017, and April 10, 2017 at 3:00 pmto file Motions for
                            Summary Judgment and Opposition to Motions for Summary Judgment 169 Order on Motion for Extension of Time by
                            Joseph Meehan. (Festin, Ingrid) (Entered: 03/10/2017)
           03/13/2017   171 ORDER granting 170 Consent Motion for Extension of Time. Signed by Judge Janet Bond Arterton on 3/13/17. (Tooker,
                            A.) (Entered: 03/13/2017)
           03/13/2017        Set Deadlines/Hearings: Dispositive Motions due by 3/13/2017; opposition due by 4/10/2017; any reply due by
                             4/24/2017. (Tooker, A.) (Entered: 03/13/2017)
           03/13/2017   172 Joint Statement of Material Facts re 170 Consent MOTION for Extension of Time until March 13, 2017, and April 10,
                            2017 at 3:00 pmto file Motions for Summary Judgment and Opposition to Motions for Summary Judgment 169 Order on
                            Motion for Extension of Time filed by Dean Barr, Joseph Elmlinger, Joseph Meehan, Thomas Ward. (Attachments: # 1
                            Exhibit List to Statement of Material Facts, # 2 Exhibit 1 - Barr Transcript, # 3 Exhibit 2 - September DDM, # 4 Exhibit
                            3 - Second Amendment to LLC Agreement, # 5 Exhibit 4 - Subscription Agreement with LLC Agreement, # 6 Exhibit 5
                            - Elmlinger Transcript, # 7 Exhibit 6 - Ward Transcript, # 8 Exhibit 7 - Dyra Transcript, # 9 Exhibit 8 - N. Milstein
                            Transcript, # 10 Exhibit 9 - L. Milstein Transcript, # 11 Exhibit 10 - email, September 16, 2013 with FCP Presentation, #
                            12 Exhibit 11 - Confidentiality Agreement, # 13 Exhibit 12 - email, January 19, 2014 re. LOI, # 14 Exhibit 13 - email,
                            February 6, 2014 re. FMM & Strongwater, # 15 Exhibit 14 - email, February 21, 2014 re. Pipeline Meeting with Target
                            Summary dated 2.20.2014, # 16 Exhibit 15 - FIH Privilege Log, # 17 Exhibit 16 - Presentation, Hedge Fund Investing
                            for Endowments, # 18 Exhibit 17 - Dyra LinkedIn Profile, # 19 Exhibit 18 - Dyra CV, # 20 Exhibit 19 - email, January
                            20, 2014 re. Strongwater, # 21 Exhibit 20 - Article, Foundation Overstated Progress, # 22 Exhibit 21 - email, November
                            29, 2013 re. disclosures, # 23 Exhibit 22 - email, January 16, 2014 re. Retrouvaille weekend, # 24 Exhibit 23 - email,
                            January 16, 2014 re. FW Retrouvaille weekend, # 25 Exhibit 24 - O'Donnell Transcript, # 26 Exhibit 25 - Milstein's
                            notes, # 27 Exhibit 26 - email, December 27, 2013 re. FMM - Involuntary Transfers, # 28 Exhibit 27 - email, December
                            10, 2013 re. Notes from meeting with Fortress, # 29 Exhibit 28 - February DDM, # 30 Exhibit 29 - email, May 22, 2012
                            re. Foundation Capital Partners, # 31 Exhibit 30 - Target Summary, November 13, 2013, # 32 Exhibit 31 - Target
                            Summary, December 2, 2013, # 33 Exhibit 32 - Target Summary, December 16, 2013, # 34 Exhibit 33 - Target Summary,
                            January 13, 2014, # 35 Exhibit 34 - email, January 22, 2014 re. Arrowgrass, # 36 Exhibit 35 - email, April 1, 2014 re.
                            Pipeline Meeting with Target Summary dated April 1, 2014, # 37 Exhibit 36 - email, March 4, 2014 re. FW Pipeline
                            Review, # 38 Exhibit 37 - email, March 23, 2014 re. FW Pipeline Meeting Materials, # 39 Exhibit 38 - email, March 31,
                            2014 re. FW Pipeline Meeting Materials, # 40 Exhibit 39 - email, November 26, 2013 re. FCP Materials MFI
                            Management with attachments, # 41 Exhibit 40 - email, January 13, 2014 re. Foundation with attachments, # 42 Exhibit
                            41 - Foundation PPM, # 43 Exhibit 42 - email, February 4, 2014 re. FMM, # 44 Exhibit 43 - email, December 18, 2013
                            re. 7th amendment legal comments, # 45 Exhibit 44 - email, February 7, 2014 re. FMM/Milstein, # 46 Exhibit 45 - email,
                            February 3, 2014 re. draft of Petershill LOI, # 47 Exhibit 46 - email, February 5, 2014 re. delayed compensation, # 48
                            Exhibit 47 - email, February 5, 2014 re. delayed compensation with attachment, # 49 Exhibit 48 - email, December 10,



22 of 37                                                                                                                                          2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                       https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                     Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 23 of 37

                             2013 re. FMM, # 50 Exhibit 49 - email, December 19, 2013 with General Partner Forecast, # 51 Exhibit 50 - email,
                             December 19, 2013 re. FMM-7th amendment legal comments, # 52 Exhibit 51 - email, December 31, 2013 re. Please
                             comment & revise, # 53 Exhibit 52 - Griffin Transcript, # 54 Exhibit 53 - Fedder Transcript, # 55 Exhibit 54 - Target
                             Summary, August 8, 2013, # 56 Exhibit 55 - Target Summary, September 27, 2013, # 57 Exhibit 56 - Target Summary,
                             November 4, 2013, # 58 Exhibit 57 - Target Summary, January 28, 2014, # 59 Exhibit 58 - Target Summary, February 10,
                             2014, # 60 Exhibit 59 - Target Summary, February 3, 2014, # 61 Exhibit 60 - Target Summary, March 4, 2014, # 62
                             Exhibit 61 - LOI to Swiss Re dated January 14, 2014, # 63 Exhibit 62 - email, February 24, 2014 re. FW Foundation-
                             Fortress LOI to purchase the assets of Petershill, # 64 Exhibit 63 - email, November 12, 2014 re. Project Apex with
                             attached Arrowgrass Confidentiality Agreement, # 65 Exhibit 64 - Affidavit of Dean S. Barr, # 66 Exhibit 65 - email,
                             May 14, 2014 re. FW as promised - signed Exclusivity Agreement, # 67 Exhibit 66 - Elmlinger FINRA BrokerCheck
                             Report, # 68 Exhibit 67 - Dyra's notes re. Francois Garcin, # 69 Exhibit 68 - Dyra's notes re. Jeff Klein, # 70 Exhibit 69 -
                             email, March 21, 2014 re. FMM governance, # 71 Exhibit 70 - email, April 4, 2014 re. frist [sic] draft of messaging to
                             Meehan and Mark Mitchell re. FMM leadership crisis, # 72 Exhibit 71 - email, May 29, 2014 re. Meeting with Dean Barr
                             in Greenwich, CT office today, # 73 Exhibit 72 - email, June 13, 2014 re. small $3000 advance, # 74 Exhibit 73 - email,
                             June 18, 2014 re. Partnership Equity Reallocation and Manager percentage changes, # 75 Exhibit 74 - email, July 25,
                             2014 re. FW Conference call today, # 76 Exhibit 75 - email, June 23, 2014 re. Discussion items today - June 23, 2014, #
                             77 Exhibit 76 - email, June 24, 2014 re. Follow-up to our Jan 2014 meeting in Atlanta re. Foundation Cap Partners, # 78
                             Exhibit 77 - email, July 19, 2014 re. FCP conference call dial in number with attachment, # 79 Exhibit 78 - email, August
                             15, 2014 re. rescission, # 80 Exhibit 79 - Meehan Transcript, # 81 Exhibit 80 - Letter and draft complaint, # 82 Exhibit
                             81 - Notes re. Hall O'Donnell, # 83 Exhibit 82 - email, November 22, 2013 re. FCP Comparison, # 84 Exhibit 83 - Email
                             containing Dyras notes re. Francois Garcin, # 85 Exhibit 84 - Subscription Agreement, February 28, 2014)(Sisca,
                             Andrea) (Entered: 03/13/2017)
           03/13/2017   173 MOTION for Summary Judgment by Thomas Ward.Responses due by 4/3/2017 (Attachments: # 1 Memorandum in
                            Support)(Sisca, Andrea) (Entered: 03/13/2017)
           03/13/2017   174 MOTION for Summary Judgment by FIH, LLC.Responses due by 4/3/2017 (Attachments: # 1 Memorandum in Support,
                            # 2 Statement of Material Facts)(Lieberman, Samuel) (Entered: 03/13/2017)
           03/13/2017   175 AFFIDAVIT re 174 MOTION for Summary Judgment Hutman Declaration in Support of Plaintiff's Motion for Summary
                            Judgment Signed By Ben Hutman filed by FIH, LLC. (Attachments: # 1 Exhibit 1-6, # 2 Exhibit 7, # 3 Exhibit 8-10, # 4
                            Exhibit 11, # 5 Exhibit 12-15, # 6 Exhibit 16-27, # 7 Exhibit 28, # 8 Exhibit 29-33, # 9 Exhibit 34-37, # 10 Exhibit 38
                            Part 1, # 11 Exhibit 38 Part 2, # 12 Exhibit 39, # 13 Exhibit 40, # 14 Exhibit 41, # 15 Exhibit 42, # 16 Exhibit 43, # 17
                            Exhibit 44-47)(Hutman, Ben) (Entered: 03/13/2017)
           03/13/2017   176 MOTION for Summary Judgment by Joseph Elmlinger.Responses due by 4/3/2017 (Zeitlin, Andrew) (Entered:
                            03/13/2017)
           03/13/2017   177 Memorandum in Support re 176 MOTION for Summary Judgment filed by Joseph Elmlinger. (Zeitlin, Andrew)
                            (Entered: 03/13/2017)


23 of 37                                                                                                                                            2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                       https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                     Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 24 of 37

           03/13/2017   178 MOTION for Summary Judgment by Dean Barr.Responses due by 4/3/2017 (Attachments: # 1 Affidavit of Dean Barr, #
                            2 Memorandum in Support of Dean Barr)(Nolin, Peter) (Entered: 03/13/2017)
           03/13/2017   179 MOTION for Summary Judgment by Joseph Meehan.Responses due by 4/3/2017 (Attachments: # 1 Memorandum of
                            Law in Support)(Festin, Ingrid) (Entered: 03/13/2017)
           04/10/2017   180 Joint Memorandum in Opposition to Plaintiff's Motion for Summary Judgment re 174 MOTION for Summary Judgment
                            filed by Joseph Meehan. (Festin, Ingrid) (Entered: 04/10/2017)
           04/10/2017   181 Joint RESPONSE re 174 MOTION for Summary Judgment , 175 Affidavit,, under Local Rule 56(a)(2) filed by Dean
                            Barr. (Nolin, Peter) (Entered: 04/10/2017)
           04/10/2017   182 Supplemental AFFIDAVIT re 181 Response, 180 Memorandum in Opposition to Motion Signed By Dean Barr filed by
                            Dean Barr. (Attachments: # 1 Exhibit Ex. A to Supp. Barr Aff., # 2 Exhibit Ex. B to Spp. Barr Aff., # 3 Exhibit Ex. C to
                            Sup. Barr. Aff., # 4 Exhibit Ex. D ro Sup. Barr Aff., # 5 Exhibit Ex. E to Sup. Barr Aff., # 6 Exhibit Ex. F to Sup. Barr
                            Aff., # 7 Exhibit Ex. G to Sup. Barr Aff., # 8 Exhibit Ex. H to SUp. Barr Aff., # 9 Exhibit Ex. I to Sup. Barr Aff.)(Nolin,
                            Peter) (Entered: 04/10/2017)
           04/10/2017   183 Supplemental Memorandum in Opposition re 174 MOTION for Summary Judgment filed by Dean Barr. (Nolin, Peter)
                            (Entered: 04/10/2017)
           04/10/2017   184 Memorandum in Opposition to the Individual Defendants' Motions for Summary Judgment re 176 MOTION for
                            Summary Judgment , 174 MOTION for Summary Judgment , 179 MOTION for Summary Judgment , 173 MOTION for
                            Summary Judgment , 178 MOTION for Summary Judgment filed by FIH, LLC. (Lieberman, Samuel) (Entered:
                            04/10/2017)
           04/10/2017   185 Statement of Material Facts re 176 MOTION for Summary Judgment , 174 MOTION for Summary Judgment , 179
                            MOTION for Summary Judgment , 173 MOTION for Summary Judgment , 178 MOTION for Summary Judgment Local
                            Rule 56(a)(2) Statement in Opposition to Defendants' Motions for Summary Judgment filed by FIH, LLC. (Lieberman,
                            Samuel) (Entered: 04/10/2017)
           04/10/2017   186 AFFIDAVIT re 184 Memorandum in Opposition to Motion, 185 Statement of Material Facts, Supplemental Hutman
                            Declaration in Opposition to the Individual Defendants' Motions for Summary Judgment Signed By Ben Hutman filed by
                            FIH, LLC. (Attachments: # 1 Exhibit 48-49, # 2 Exhibit 50, # 3 Exhibit 51-52, # 4 Exhibit 53, # 5 Exhibit 54, # 6 Exhibit
                            55, # 7 Exhibit 56, # 8 Exhibit 57, # 9 Exhibit 58, # 10 Exhibit 59, # 11 Exhibit 60-62, # 12 Exhibit 63, # 13 Exhibit 64, #
                            14 Exhibit 65-74, # 15 Exhibit 75, # 16 Exhibit 76-95, # 17 Exhibit 96, # 18 Exhibit 97, # 19 Exhibit 98, # 20 Exhibit 99,
                            # 21 Exhibit 100)(Lieberman, Samuel) (Entered: 04/10/2017)
           04/19/2017         Reply deadline 5/2/17. (Tooker, A.) (Entered: 04/19/2017)
           04/24/2017   187 MOTION for Diserio Martin O'Connor & Castiglioni LLP to Withdraw as Attorney for Defendant Joseph Meehan by
                            Joseph Meehan. (Festin, Ingrid) (Entered: 04/24/2017)


24 of 37                                                                                                                                            2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                    https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                    Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 25 of 37

           04/26/2017   188 Consent MOTION for Extension of Time to File Response/Reply for all parties as to 176 MOTION for Summary
                            Judgment , 174 MOTION for Summary Judgment , 179 MOTION for Summary Judgment , 173 MOTION for Summary
                            Judgment , 178 MOTION for Summary Judgment until May 5, 2017 by FIH, LLC. (Lieberman, Samuel) (Entered:
                            04/26/2017)
           05/05/2017   189 ORDER granting 188 Motion for Extension of Time to File Reply, on consent, to 5/5/17. Signed by Judge Janet Bond
                            Arterton on 5/5/17. (Tooker, A.) (Entered: 05/05/2017)
           05/05/2017   190 REPLY to Response to 174 MOTION for Summary Judgment as to the February 3, 2014 Pipeline Statements filed by
                            FIH, LLC. (Lieberman, Samuel) (Entered: 05/05/2017)
           05/05/2017   191 AFFIDAVIT re 190 Reply to Response to Motion Reply Declaration in Support of FIH, LLC's Summary Judgment
                            Motion as to the February 3, 2014 Pipeline Statements Signed By Ben Hutman filed by FIH, LLC. (Attachments: # 1
                            Exhibit Exhibits 101-111)(Hutman, Ben) (Entered: 05/05/2017)
           05/05/2017   192 REPLY to Response to 179 MOTION for Summary Judgment filed by Joseph Meehan. (Festin, Ingrid) (Entered:
                            05/05/2017)
           05/05/2017   193 REPLY to Response to 173 MOTION for Summary Judgment filed by Thomas Ward. (Walko, Stephen) (Entered:
                            05/05/2017)
           05/05/2017   194 REPLY to Response to 176 MOTION for Summary Judgment filed by Joseph Elmlinger. (Zeitlin, Andrew) (Entered:
                            05/05/2017)
           05/05/2017        Set/Reset Deadlines as to 173 MOTION for Summary Judgment , 176 MOTION for Summary Judgment , 174 MOTION
                             for Summary Judgment , 187 MOTION for Diserio Martin O'Connor & Castiglioni LLP to Withdraw as Attorney for
                             Defendant Joseph Meehan, 178 MOTION for Summary Judgment , 179 MOTION for Summary Judgment . Responses
                             due by 5/5/2017 (Villano, P.) (Entered: 05/08/2017)
           05/08/2017   195 REPLY to Response to 178 MOTION for Summary Judgment filed by Dean Barr. (Nolin, Peter) (Entered: 05/08/2017)
           05/12/2017   196 Oral Argument on Motions for Summary Judgment will be held 7/18/17 at 11:00 a.m. in Courtroom Two, 141 Church
                            Street, New Haven, CT before Judge Janet Bond Arterton. (Tooker, A.) (Entered: 05/12/2017)
           05/16/2017   197 NOTICE of Appearance by Jonathan P. Whitcomb on behalf of Joseph Meehan Notice of Pro Se Appearance
                            (Whitcomb, Jonathan) (Entered: 05/16/2017)
           05/18/2017   198 ORDER granting 187 Motion to Withdraw as Attorney. Attorney Jonathan P. Whitcomb; Jane Catherine Christie and
                            Ingrid Clarice Festin terminated. Signed by Judge Janet Bond Arterton on 5/18/17. (Tooker, A.) (Entered: 05/18/2017)
           05/18/2017   199 MOTION for Thomas P. O'Dea, Jr. to Withdraw as Attorney for Defendant Joseph Meehan by Joseph Meehan. (O'Dea,
                            Thomas) (Entered: 05/18/2017)



25 of 37                                                                                                                                         2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                     Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 26 of 37

           05/19/2017   200 ORDER granting 199 Motion to Withdraw as Attorney. Attorney Thomas P. O'Dea, Jr terminated. Signed by Judge Janet
                            Bond Arterton on 5/18/17. (Tooker, A.) (Entered: 05/19/2017)
           06/02/2017   201 MOTION for Telephone Conference by Thomas Ward. (Sisca, Andrea) (Entered: 06/02/2017)
           06/08/2017   202 ORDER finding as moot 201 Motion. Trial readiness shall be discussed during oral argument 7/18/17. Signed by Judge
                            Janet Bond Arterton on 6/7/17. (Tooker, A.) (Entered: 06/08/2017)
           10/31/2017   203 Oral Argument on Motions for Summary Judgment 173 176 174 178 will be held 11/20/17 at 10:00 a.m., Courtroom
                            Two, 141 Church Street, New Haven, CT before Judge Janet Bond Arterton. (Tooker, A.) (Entered: 10/31/2017)
           10/31/2017   204 Oral Argument will also be held on Motion for Summary Judgment 179 on 11/20/17 at 10:00 a.m., Courtroom
                            Two.(Tooker, A.) (Entered: 10/31/2017)
           11/02/2017   205 Joint MOTION for Extension of Time until 11/29, 11/30 or 12/6 on Consent for Oral Argument on Summary Judgment
                            Motions 176 MOTION for Summary Judgment , 174 MOTION for Summary Judgment , 179 MOTION for Summary
                            Judgment , 173 MOTION for Summary Judgment , 178 MOTION for Summary Judgment by Joseph Elmlinger. (Zeitlin,
                            Andrew) (Entered: 11/02/2017)
           11/02/2017   206 ORDER: The Parties' Joint Motion 205 for Extension of Time is GRANTED. Oral Argument on all pending Motions for
                            Summary Judgment will be held on November 30, 2017, at 10:00 a.m. in Courtroom Two, 141 Church Street, New
                            Haven, CT. Signed by Judge Janet Bond Arterton on 11/2/17. (Kolker, J.) (Entered: 11/02/2017)
           11/30/2017   207 Minute Entry for proceedings held before Judge Janet Bond Arterton: Oral Argument held on 11/30/2017 re 176
                            MOTION for Summary Judgment filed by Joseph Elmlinger, 174 MOTION for Summary Judgment filed by FIH, LLC,
                            179 MOTION for Summary Judgment filed by Joseph Meehan, 173 MOTION for Summary Judgment filed by Thomas
                            Ward, 178 MOTION for Summary Judgment filed by Dean Barr. Total Time: 1 hours and 34 minutes(Court Reporter
                            Tracy Gow.) (Freberg, B) (Entered: 12/04/2017)
           12/07/2017   208 Notice of Additional Authority Letter to the Court re: Trial Dates, Waggoner Decision, and Recent State Action Filed by
                            Defendant Barr re 176 MOTION for Summary Judgment , 174 MOTION for Summary Judgment , 179 MOTION for
                            Summary Judgment , 173 MOTION for Summary Judgment , 178 MOTION for Summary Judgment filed by FIH, LLC.
                            (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit)(Hutman, Ben) (Entered: 12/07/2017)
           12/11/2017   209 NOTICE by Joseph Elmlinger re: Availability for Trial (Zeitlin, Andrew) (Entered: 12/11/2017)
           01/31/2018   210 ORDER: For the reasons set forth in the attached Order, Plaintiff's Motion 174 for Summary Judgment is DENIED, and
                            Defendants' Motions 173 176 178 179 for Summary Judgment are GRANTED as to Plaintiff's federal claim. Plaintiff's
                            state-law claims are dismissed for lack of subject matter jurisdiction. Signed by Judge Janet Bond Arterton on 1/31/2018.
                            (Kolker, J.) (Entered: 01/31/2018)
           02/01/2018   211 JUDGMENT entered in favor of Foundation Capital Partners LLC, Dean Barr, Joseph Elmlinger, Joseph Meehan,



26 of 37                                                                                                                                          2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                       https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                     Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 27 of 37

                              Thomas Ward against FIH, LLC.

                              For Appeal Forms please go to the following website: http://www.ctd.uscourts.gov/forms/all-forms/appeals_forms
                              Signed by Clerk on 2/1/2018.(Freberg, B) (Entered: 02/01/2018)
           02/01/2018         JUDICIAL PROCEEDINGS SURVEY: The following link to the confidential survey requires you to log into CM/ECF
                              for SECURITY purposes. Once in CM/ECF you will be prompted for the case number. Although you are receiving this
                              survey through CM/ECF, it is hosted on an independent website called SurveyMonkey. Once in SurveyMonkey, the
                              survey is located in a secure account. The survey is not docketed and it is not sent directly to the judge. To ensure
                              anonymity, completed surveys are held up to 90 days before they are sent to the judge for review. We hope you will take
                              this opportunity to participate, please click on this link:

                              https://ecf.ctd.uscourts.gov/cgi-bin/Dispatch.pl?survey
                              (Freberg, B) (Entered: 02/01/2018)
           02/06/2018   212 NOTICE OF APPEAL by FIH, LLC. Filing fee $ 505, receipt number ACTDC-4709544. (Lieberman, Samuel) (Entered:
                            02/06/2018)
           02/07/2018   213 CLERK'S CERTIFICATE RE: INDEX AND RECORD ON APPEAL re: 212 Notice of Appeal. The attached docket
                            sheet is hereby certified as the entire Index/Record on Appeal in this matter and electronically sent to the Court of
                            Appeals, with the exception of any manually filed documents as noted below. Robin D. Tabora, Clerk. Documents
                            manually filed not included in this transmission: none (Peterson, M) (Entered: 02/07/2018)
           03/10/2018   214 TRANSCRIPT of Proceedings: Type of Hearing: Oral Argument. Held on 11/30/17 before Judge Janet Bond Arterton.
                            Court Reporter: Tracy Gow. IMPORTANT NOTICE - REDACTION OF TRANSCRIPTS: To remove personal
                            identifier information from the transcript, a party must electronically file a Notice of Intent to Request Redaction with the
                            Clerk's Office within seven (7) calendar days of this date. If no such Notice is filed, the court will assume redaction of
                            personal identifiers is not necessary and the transcript will be made available through PACER without redaction 90 days
                            from today's date. The transcript may be viewed at the court public terminal or purchased through the Court
                            Reporter/Transcriber before the deadline for Release of Transcript Restriction. After that date it may be obtained through
                            PACER. The policy governing the redaction of personal information is located on the court website at
                            www.ctd.uscourts.gov. Redaction Request due 3/31/2018. Redacted Transcript Deadline set for 4/10/2018. Release of
                            Transcript Restriction set for 6/8/2018. (Gow, T.) (Entered: 03/10/2018)
           04/01/2019   215 ORDER of USCA as to 212 Notice of Appeal filed by FIH, LLC. USCA Case Number 18-357 (Reis, Julia) (Entered:
                            04/02/2019)
           04/05/2019         A telephonic status conference will be held 4/30/19 at 4:00 p.m. Defense counsel shall initiate the conference call to
                              chambers: 203-773-2737. Status Reports shall be filed by 4/23/19. (Tooker, A.) (Entered: 04/05/2019)
           04/23/2019   216 Joint STATUS REPORT by Joseph Elmlinger. (Zeitlin, Andrew) (Entered: 04/23/2019)


27 of 37                                                                                                                                            2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                      https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                     Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 28 of 37

           04/23/2019   217 STATUS REPORT by FIH, LLC. (Hutman, Ben) (Entered: 04/23/2019)
           04/23/2019   218 MANDATE of USCA dated 4/23/2019 vacating and remanding 212 Notice of Appeal filed by FIH, LLC (Reis, Julia)
                            (Entered: 04/24/2019)
           04/30/2019   220 ORDER: As set forth on the record of 4/30/19 and in the attached Endorsement Order, the Court orders the following: 1.
                            The parties shall brief the issues of supplemental jurisdiction over state law claims in briefs limited to 10 pages, by May
                            10, 2019. Any replies shall be limited to 5 pages and filed by May 15, 2019. 2. Any motion to withdraw as counsel shall
                            be filed by May 20, 2019. 3. Defendants may depose Plaintiff's expert by May 30, 2019. 4. Defendants may disclose any
                            expert within 30 days of their deposition of Plaintiff's expert, and Plaintiff shall depose Defendants' expert(s) within 30
                            days of the disclosure date. 5. The parties' Joint Trial Memorandum is due 30 days after Plaintiff deposes Defendants'
                            expert or on Wednesday August 28, 2019, whichever is earlier. 6. The final pre-trial conference will be held on
                            September 18, 2019 at 3:30 p.m., and if necessary, will be continued to September 20, 2019 at 2:30 p.m. 7. Jury selection
                            will be held on October 17, 2019 at 9 a.m. 8. Trial will be held October 23, 2019 through November 9, 2019.
                            Signed by Judge Janet Bond Arterton on 4/30/19. (Kolker, J.) (Entered: 04/30/2019)
           04/30/2019   221 Minute Entry for proceedings held before Judge Janet Bond Arterton: Telephonic Status Conference held on 4/30/2019.
                            Total Time: 1 hours and 00 minutes(Court Reporter Tracy Gow.) (Freberg, B) (Entered: 05/01/2019)
           05/01/2019         Set Deadlines/Hearings: Joint Trial Memorandum due by 8/28/2019; Jury Selection set for 10/17/2019 at 9:00 AM; Jury
                              Trial set for 10/23/2019-11/09/2019, 9:30 AM-03:00 PM in Courtroom Two, 141 Church Street, New Haven, CT; Final
                              Pretrial Conference set for 9/18/2019 at 3:30 PM. (Tooker, A.) (Entered: 05/01/2019)
           05/01/2019         Set Deadlines/Hearings: Jury Trial will be held 10/23/2019 through 11/08/2019, 9:30-3:00 p.m.(Tooker, A.) (Entered:
                              05/01/2019)
           05/02/2019   222 TRANSCRIPT of Proceedings: Type of Hearing: Telephonic Status Conference. Held on April 30, 2019 before Judge
                            Janet Bond Arterton. Court Reporter: Tracy Gow. IMPORTANT NOTICE - REDACTION OF TRANSCRIPTS: To
                            remove personal identifier information from the transcript, a party must electronically file a Notice of Intent to Request
                            Redaction with the Clerk's Office within seven (7) calendar days of this date. If no such Notice is filed, the court will
                            assume redaction of personal identifiers is not necessary and the transcript will be made available through PACER
                            without redaction 90 days from today's date. The transcript may be viewed at the court public terminal or purchased
                            through the Court Reporter/Transcriber before the deadline for Release of Transcript Restriction. After that date it may
                            be obtained through PACER. The policy governing the redaction of personal information is located on the court website
                            at www.ctd.uscourts.gov. Redaction Request due 5/23/2019. Redacted Transcript Deadline set for 6/2/2019. Release of
                            Transcript Restriction set for 7/31/2019. (Gow, T.) (Entered: 05/02/2019)
           05/10/2019   223 Joint NOTICE by Dean Barr, Joseph Elmlinger, Joseph Meehan, Thomas Ward Memorandum of Law Regarding This
                            Court's Jurisdiction Over The State-Law Claims (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)(Zeitlin,
                            Andrew) (Entered: 05/10/2019)



28 of 37                                                                                                                                           2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                        https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                     Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 29 of 37

           05/10/2019   224 RESPONSE by FIH, LLC to the District Court's Request for Briefing on the Reinstatement of Plaintiff's State Law
                            Claims. (Hutman, Ben) (Entered: 05/10/2019)
           05/15/2019   225 RESPONSE re 223 Notice (Other), by FIH, LLC Reply Memorandum of Law Addressing the Second Circuit Mandate
                            Reinstating the State Law Claims. (Attachments: # 1 Exhibit A--Second Circuit Mandate, # 2 Exhibit B--Judgment, # 3
                            Exhibit C--Judgment in Green v. Mattingly)(Hutman, Ben) (Entered: 05/15/2019)
           05/15/2019   226 Joint RESPONSE re 224 Response Defendants' Joint Reply Memorandum of Law Regarding This Court's Jurisdiction
                            Over the State-Law Claims filed by Dean Barr, Joseph Elmlinger, Joseph Meehan, Thomas Ward. (Zeitlin, Andrew)
                            (Entered: 05/15/2019)
           05/20/2019   227 MOTION for Peter Nolin and Liam Burke to Withdraw as Attorney by Dean Barr. (Nolin, Peter) (Entered: 05/20/2019)
           05/28/2019   228 Joint MOTION for Extension of Time until June 12, 2019, on Consent, to take the deposition of Plaintiff's expert and
                            adjourn other expert discovery-related deadlines out by 13 days by Joseph Elmlinger. (Zeitlin, Andrew) (Entered:
                            05/28/2019)
           05/29/2019   229 ORDER granting 228 Joint Motion for Extension of Time. Signed by Judge Janet Bond Arterton on 5/29/19. (Tooker, A.)
                            (Entered: 05/29/2019)
           05/29/2019        Set Deadlines/Hearings: 1. Defendants may depose Plaintiffs expert by June 12, 2019. 2. Defendants may disclose any
                             expert by July 12, 2019. Plaintiff shall depose Defendants expert(s) within 30 days of their disclosure. 3. The parties
                             Joint Trial Memorandum is due 30 days after Plaintiff deposes Defendants expert or by Monday, September 30, 2019,
                             whichever is earlier. 4. The final pre-trial conference will be held on October 18, 2019 at 3:30 p.m., and if necessary, will
                             be continued to October 21, 2019 at 2:30 p.m. 5. Jury selection will be held on November 5, 2019 at 9:00 a.m. 6. Trial
                             will be held November 6, 2019 through November 15, 2019. No further extensions shall be granted. (Tooker, A.)
                             (Entered: 05/29/2019)
           05/30/2019   230 NOTICE TO DEFENDANT DEAN BARR. Signed by Judge Janet Bond Arterton on 5/30/19.(Tooker, A.) (Entered:
                            05/30/2019)
           06/07/2019   231 NOTICE of Appearance by Joseph Pastore on behalf of Dean Barr (Pastore, Joseph) (Entered: 06/07/2019)
           06/21/2019   232 NOTICE of Appearance by James W. Bergenn on behalf of Joseph Elmlinger (Bergenn, James) (Entered: 06/21/2019)
           07/09/2019   233 ORDER granting 227 Motion to Withdraw as Attorney. Attorney Liam S. Burke and Peter M. Nolin terminated. Signed
                            by Judge Janet Bond Arterton on 7/9/19. (Tooker, A.) (Entered: 07/09/2019)
           08/23/2019   234 Consent MOTION for Extension of Time until September 16, 2019 Joint Trial Memorandum by Dean Barr. (Pastore,
                            Joseph) (Entered: 08/23/2019)
           08/26/2019   235 ORDER granting 234 Motion for Extension of Time to File Joint Trial Memorandum, on consent, to 9/16/19. Signed by
                            Judge Janet Bond Arterton on 8/26/19. (Tooker, A.) (Entered: 08/26/2019)


29 of 37                                                                                                                                             2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                     Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 30 of 37

           08/26/2019        Joint Trial Memorandum due by 9/16/2019 (Tooker, A.) (Entered: 08/26/2019)
           08/29/2019   236 STIPULATION of Dismissal of Joseph Elmlinger by Joseph Elmlinger. (Zeitlin, Andrew) (Entered: 08/29/2019)
           09/03/2019   237 ORDER re 236 Stipulation of Dismissal Without Prejudice as to Joseph Elmlinger is So Ordered. Signed by Judge Janet
                            Bond Arterton on 9/3/19.(Tooker, A.) (Entered: 09/03/2019)
           09/12/2019   238 STIPULATION of Dismissal of Party With Prejudice by Joseph Elmlinger. (Zeitlin, Andrew) (Entered: 09/12/2019)
           09/12/2019   239 STIPULATION of Dismissal of Party With Prejudice by Thomas Ward. (Sisca, Andrea) (Entered: 09/12/2019)
           09/16/2019   240 239 238 Stipulations of Dismissal With Prejudice are So Ordered. Signed by Judge Janet Bond Arterton on 9/16/19.
                            (Tooker, A.) (Entered: 09/16/2019)
           09/16/2019   241 MOTION in Limine by Dean Barr.Responses due by 10/7/2019 (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Pastore,
                            Joseph) (Entered: 09/16/2019)
           09/16/2019   242 Second MOTION in Limine by Dean Barr.Responses due by 10/7/2019 (Attachments: # 1 Exhibit Exhibit A)(Pastore,
                            Joseph) (Entered: 09/16/2019)
           09/16/2019   243 TRIAL MEMO Joint Trial Memo on behalf Plaintiff FIH, LLC and Defendant Dean Barr by FIH, LLC Estimated trial
                            time 8 days. (Attachments: # 1 Exhibit Tab A Plaintiff's Witness List, # 2 Exhibit Tab B Defendant Barr's Witness List, #
                            3 Exhibit Tab C Plaintiff's Exhibit List, # 4 Exhibit Tab D Defendant Barr's Exhibit List, # 5 Exhibit Tab E Plaintiff's
                            Proposed Voir Dire, # 6 Exhibit Tab F Defendant's Proposed Jury Questionnaire, # 7 Exhibit Tab G Plaintiff's Proposed
                            Jury Instructions, # 8 Exhibit Tab H Defendant's Proposed Jury Instructions, # 9 Exhibit Tab I Plaintiff's Proposed
                            Verdict Form, # 10 Exhibit Tab J Defendant's Proposed Verdict Form, # 11 Exhibit Tab K Objections to Defendants
                            Proposed Jury Instructions, # 12 Exhibit Tab L Objections to Defendant's Proposed Voir Dire, # 13 Exhibit Tab M
                            Objections to Defendant's Proposed Verdict Form, # 14 Exhibit Tab N Objections to Plaintiff's Proposed Jury
                            Instructions, # 15 Exhibit Tab O Objections to Plaintiff's Proposed Voir Dire)(Hutman, Ben) (Entered: 09/16/2019)
           09/24/2019   244 MOTION to Amend/Correct 243 Trial Memo,,,, List of Trial Witnesses by Dean Barr.Responses due by 10/15/2019
                            (Attachments: # 1 Exhibit Corrected List of Trial Witnesses)(Pastore, Joseph) (Entered: 09/24/2019)
           09/25/2019   245 ORDER granting 244 Motion to Amend List of Trial Witnesses. Signed by Judge Janet Bond Arterton on 9/25/19.
                            (Tooker, A.) (Entered: 09/25/2019)
           10/01/2019   246 NOTICE of Appearance by Joseph Pastore on behalf of Joseph Meehan (Pastore, Joseph) (Entered: 10/01/2019)
           10/04/2019   247 MOTION to Amend/Correct 243 Trial Memo,,,, by Joseph Meehan.Responses due by 10/25/2019 (Attachments: # 1
                            Exhibit Exhibit 1)(Pastore, Joseph) (Entered: 10/04/2019)
           10/07/2019        The parties' pre-trial conference has been rescheduled to 10/22/2019 at 11:00 a.m. in Courtroom Two, 141 Church St.,
                             New Haven, CT. (Tooker, A.) (Entered: 10/07/2019)



30 of 37                                                                                                                                          2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                    Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 31 of 37

           10/07/2019   248 Memorandum in Opposition re 241 MOTION in Limine filed by FIH, LLC. (Attachments: # 1 Exhibit Defendants' Joint
                            Rule 56(a)2 Statement, # 2 Exhibit Joint Rule 26(F) Report, # 3 Exhibit Defendants' Rule 56.1 Statement, # 4 Exhibit
                            Northern Trust, Wire Transfers for Foundation Capital, # 5 Exhibit Feb 28 2014 Agreement, # 6 Exhibit Argenthal
                            Assignment, # 7 Exhibit Second Amended Complaint, # 8 Exhibit Barr Memorandum in Support of Summary Judgment,
                            # 9 Exhibit Feb 11 2014 Agreement)(Hutman, Ben) (Entered: 10/07/2019)
           10/07/2019   249 Memorandum in Opposition re 242 Second MOTION in Limine filed by FIH, LLC. (Attachments: # 1 Exhibit #1 Joint
                            Rule 26(f) Report, # 2 Exhibit #2 Consent Motion in State Court)(Hutman, Ben) (Entered: 10/07/2019)
           10/08/2019   250 NOTICE by FIH, LLC Letter Requesting Rescheduling of Pre-Trial Conference Date (Hutman, Ben) (Entered:
                            10/08/2019)
           10/09/2019        Set Deadlines/Hearings: Pretrial Conference set for 10/25/2019 at 11:00 AM in Courtroom Two, 141 Church St., New
                             Haven, CT. (Tooker, A.) (Entered: 10/09/2019)
           10/09/2019   251 ORDER granting 247 Defendant Joseph Meehan's Motion to Supplement the Joint Trial Memorandum. Signed by Judge
                            Janet Bond Arterton on 10/8/19. (Tooker, A.) (Entered: 10/09/2019)
           10/15/2019        A telephonic scheduling conference will be held 10/23/19 at 2:30 p.m. Defense counsel shall initiate the conference call
                             to chambers: 203-773-2737. (Tooker, A.) (Entered: 10/15/2019)
           10/21/2019   252 REPLY to Response to 242 Second MOTION in Limine to take Judicial Notice filed by Dean Barr. (Pastore, Joseph)
                            (Entered: 10/21/2019)
           10/21/2019   253 REPLY to Response to 241 MOTION in Limine to Exclude Evidence filed by Dean Barr. (Pastore, Joseph) (Entered:
                            10/21/2019)
           10/21/2019   254 MOTION to Take Deposition from Francois Garcin by Remote Means by Dean Barr, Joseph Meehan. (Pastore, Joseph)
                            (Entered: 10/21/2019)
           10/22/2019   255 MOTION for Attorney(s) Michelle Malone to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number ACTDC-
                            5495009) by FIH, LLC. (Glasser, James) (Entered: 10/22/2019)
           10/22/2019   256 ORDER addressing Parties' memoranda of law 223 224 and adhering to prior dismissal 210 of Plaintiff's state law
                            claims. Signed by Judge Janet Bond Arterton on 10/22/19. (Gutierrez, A.) (Entered: 10/22/2019)
           10/23/2019   257 OBJECTION to Plaintiff's Proposed Exhibits and Witnesses filed by Dean Barr, Joseph Meehan. (Pastore, Joseph)
                            (Entered: 10/23/2019)
           10/23/2019   258 Sealed Document: Plaintiff's Proposed Trial Exhibits 18 et seq. by Dean Barr, Joseph Meehan re 257 Objection to
                            Plaintiff's Proposed Exhibits and Witnesses. (Pastore, Joseph) (Entered: 10/23/2019)




31 of 37                                                                                                                                          2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                     Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 32 of 37

           10/23/2019   259 MOTION to Seal Plaintiff's Proposed Trial Exhibits 18 et seq. by Dean Barr, Joseph Meehan. (Pastore, Joseph) (Entered:
                            10/23/2019)
           10/23/2019   260 OBJECTION to Defendants' Improper Trial Witnesses filed by FIH, LLC. (Attachments: # 1 Exhibit A. Lazer Milstein, #
                            2 Exhibit B. Def. Barr's Initial Disclosures, # 3 Exhibit C. Rule 26 Initial Disclosures, # 4 Exhibit D. Argenthal Bank
                            Statement, # 5 Exhibit E. Email refusing in person deposition)(Hutman, Ben) (Entered: 10/23/2019)
           10/23/2019   261 OBJECTION Defendants' Exhibit List filed by FIH, LLC. (Hutman, Ben) (Entered: 10/23/2019)
           10/23/2019   262 ENDORSEMENT ORDER: As set forth on the record of 10/23/19 and in the attached Endorsement Order, Defendant
                            Barr's Motions in Limine 241 242 are DENIED, and Defendants' Motion to Conduct Deposition by Remote Means 254 is
                            GRANTED over Plaintiff's objection. Defendants have agreed to WITHDRAW the Motion to Seal Plaintiff's Proposed
                            Trial Exhibits 259 . The Court will address Defendants' Objection to Plaintiff's Proposed Exhibits and Witnesses 257 ,
                            Plaintiff's Objection to Defendants' Improper Trial Witnesses 260 , and Plaintiff's Objection to Defendants' Exhibit List
                            261 at the final pre-trial conference to be held at 11:00 AM in Courtroom Two, 141 Church St., New Haven, CT. 1. Trial
                            will be held either: November 14 to November 26, 2019 (excluding November 15), with jury selection to take place on
                            November 13, 2019, or December 4 to December 19, 2019 (excluding December 13), with jury selection conducted on
                            December 3, 2019. Signed by Judge Janet Bond Arterton on 10/23/19. (Gutierrez, A.) (Entered: 10/23/2019)
           10/23/2019   263 Minute Entry for proceedings held before Judge Janet Bond Arterton:
                            Scheduling Conference held on 10/23/2019.
                            Total Time: 30 minutes(Court Reporter Melissa Cianciullo) (Barry, Donna) (Entered: 10/24/2019)
           10/24/2019   264 SCHEDULING ORDER: Jury Selection set for 12/3/2019 at 9:00 AM in Courtroom Two, 141 Church St., New Haven,
                            CT. Jury Trial set for 12/4/2019 to 12/19/2019, 9:30 AM - 3:00 PM in Courtroom Two, 141 Church St., New Haven, CT.
                            Jury trial will not be held 12/06/2019 nor 12/13/2019. Signed by Judge Janet Bond Arterton on 10/24/19.(Tooker, A.)
                            (Entered: 10/24/2019)
           10/24/2019   265 RESPONSE re 257 Objection to Plaintiff's Witnesses filed by FIH, LLC. (Attachments: # 1 Exhibit 1. PX 044, # 2
                            Exhibit 2. PX 018, # 3 Exhibit 3. PX 118, # 4 Exhibit 4. PX 019, # 5 Exhibit 5. PX 020, # 6 Exhibit 6. PX 096)(Hutman,
                            Ben) (Entered: 10/24/2019)
           10/24/2019   266 MOTION to Amend/Correct Plaintiff's Trial Exhibit List by FIH, LLC.Responses due by 11/14/2019 (Attachments: # 1
                            Exhibit Amended Exhibit List)(Hutman, Ben) (Entered: 10/24/2019)
           10/24/2019   267 MOTION for Plaintiff to Make an Opening Statement Order by FIH, LLC. (Hutman, Ben) (Entered: 10/24/2019)
           10/25/2019   268 ORDER granting 267 Motion to Make Opening Statement. Signed by Judge Janet Bond Arterton on 10/25/19. (Tooker,
                            A.) (Additional attachment(s) added on 10/27/2019: # 1 REPLACEMENT PDF) (Barry, Donna). (Entered: 10/25/2019)
           10/25/2019   273 Minute Entry for proceedings held before Judge Janet Bond Arterton:
                            Pretrial Conference held on 10/25/2019. Total Time: 1 hours and 50 minutes (Court Reporter Melissa Cianciullo) (Barry,


32 of 37                                                                                                                                          2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                       https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                     Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 33 of 37

                              Donna) (Entered: 11/05/2019)
           10/27/2019         Docket Entry Correction re. 268 - An AMENDED Order concerning time allowed for opening statements was added to
                              entry as "replacement PDF". (Barry, Donna) (Entered: 10/27/2019)
           10/28/2019   269 ENDORSEMENT ORDER: As set forth on the record of 10/25/19 and in the attached Endorsement Order, Plaintiff's
                            Motion to Amend Plaintiff's Trial Exhibit List 266 is GRANTED; Plaintiff's Motion to Make an Opening Statement 267
                            is GRANTED; Defendants' Objection to Plaintiff's Witnesses 257 is overruled; Plaintiff's Objection to Defendants'
                            Witnesses 260 is sustained in part and overruled in part; Parties are directed to resubmit voir dire questions; Parties will
                            propose and submit brief case descriptions for use in jury selection; Parties will update the Court as to their objections to
                            exhibits by November 12, 2019; and a continued pre-trial conference will be held on November 20, 2019 at 10:00 AM in
                            Courtroom Two, 141 Church St., New Haven, CT. Signed by Judge Janet Bond Arterton on 10/23/19. (Gutierrez, A.)
                            (Entered: 10/28/2019)
           10/29/2019   270 ORDER denying 255 Motion for Attorney Michelle Malone to Appear Pro Hac Vice.
                            Attorney Malone's affidavit is not in compliance with Local Rule 83.1 (d)(1)(b).
                            Signed by Clerk on 010/29/19. (Barry, Donna) (Entered: 10/29/2019)
           10/31/2019   271 MOTION for Attorney(s) Michelle C. Malone to be Admitted Pro Hac Vice (includes a request to waive the fee) by FIH,
                            LLC. (Attachments: # 1 Exhibit A - Affidavit, # 2 Exhibit B - Certificate of Good Standing)(Glasser, James) (Entered:
                            10/31/2019)
           11/01/2019   272 ORDER granting 271 Motion for Attorney Michelle C. Malone to Appear Pro Hac Vice.
                            Signed by Clerk on 11/01/19. (Barry, Donna) (Entered: 11/01/2019)
           11/12/2019   274 Third MOTION to Amend/Correct 243 Trial Memo,,,, by Dean Barr, Joseph Meehan.Responses due by 12/3/2019
                            (Pastore, Joseph) (Entered: 11/12/2019)
           11/15/2019         The parties' pre-trial conference has been rescheduled to 11/25/19 at 3:00 p.m. in Courtroom Two, 141 Church Street,
                              New Haven, CT before Judge Janet Bond Arterton (Tooker, A.) (Entered: 11/15/2019)
           11/18/2019   275 NOTICE of Appearance by Michelle Christine Malone on behalf of FIH, LLC (Malone, Michelle) (Entered: 11/18/2019)
           11/21/2019   276 Proposed Voir Dire by FIH, LLC. (Attachments: # 1 Supplement Statement of the Case for Voir Dire)(Hutman, Ben)
                            (Entered: 11/21/2019)
           11/22/2019   277 Emergency MOTION to Compel Production of Documents for Garcin Deposition by FIH, LLC.Responses due by
                            12/13/2019 (Attachments: # 1 Exhibit Requests re Garcin, # 2 Exhibit Garcin Response to Requests, # 3 Exhibit
                            Defendants' Response to Requests, # 4 Exhibit Argenthal/Meehan Bank Statement, # 5 Exhibit Meet and Confer
                            Communications)(Hutman, Ben) (Entered: 11/22/2019)
           11/22/2019   278 Second MOTION to Amend/Correct Plaintiff's Trial Exhibit List by FIH, LLC.Responses due by 12/13/2019



33 of 37                                                                                                                                            2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                   https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                    Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 34 of 37

                             (Attachments: # 1 Exhibit FIH's Second Amended Exhibit List, # 2 Exhibit FIH's Objections to Defendants' Exhibit
                             List)(Hutman, Ben) (Entered: 11/22/2019)
           11/25/2019   279 Proposed Jury Instructions by Dean Barr, Joseph Meehan. (Pastore, Joseph) (Entered: 11/25/2019)
           11/25/2019   282 Minute Entry for proceedings held before Judge Janet Bond Arterton:
                            Pretrial Conference held on 11/25/2019.
                            Total Time: 3 hours and 42 minutes(Court Reporter Melissa Cianciullo) (Barry, Donna) (Entered: 12/01/2019)
           11/25/2019   288 ENTERED IN ERROR - Minute Entry for proceedings held before Judge Janet Bond Arterton:
                            Pretrial Conference held on 11/25/2019.
                            Total Time: 3 hours and 42 minutes (Court Reporter Melissa Cianciullo) (Barry, Donna) Modified text on 12/4/2019
                            (Barry, Donna). (Entered: 12/04/2019)
           11/27/2019   280 Emergency MOTION to Preclude Trial Testimony of Francois Garcin, MOTION for Cost and Fees , MOTION for
                            Attorney Fees by FIH, LLC.Responses due by 12/18/2019 (Attachments: # 1 Exhibit Transcript of Statements on the
                            Record)(Hutman, Ben) (Entered: 11/27/2019)
           11/29/2019   281 MOTION to Amend/Correct Plaintiff's Witness List and Correct Plaintiff's Exhibit List by FIH, LLC.Responses due by
                            12/20/2019 (Attachments: # 1 Exhibit FIH's Amended Witness List, # 2 Exhibit FIHs Corrected Exhibit List)(Hutman,
                            Ben) (Entered: 11/29/2019)
           12/02/2019   283 Memorandum in Opposition re 280 Emergency MOTION to Preclude Trial Testimony of Francois Garcin MOTION for
                            Cost and Fees MOTION for Attorney Fees filed by Dean Barr, Joseph Meehan. (Pastore, Joseph) (Entered: 12/02/2019)
           12/03/2019   285 Minute Entry. Proceedings held before Judge Janet Bond Arterton:
                            Jury Selection held on 12/3/2019. Jury Trial to commence 12/4/2019 at 09:30 AM in Courtroom Two, 141 Church St.,
                            New Haven, CT before Judge Janet Bond Arterton.
                            Motion to Amend/Correct 281 granted on consent.
                            Total Time: 4 hours and 36 minutes(Court Reporter Melissa Cianciullo) (Barry, Donna) (Entered: 12/04/2019)
           12/04/2019   284 ORDER denying 277 Motion to Compel as moot, granting 278 Motion to Amend/Correct on consent, and addressing
                            Parties' objections to trial exhibits. Signed by Judge Janet Bond Arterton on 12/4/19. (Gutierrez, A.) (Entered:
                            12/04/2019)
           12/04/2019   286 ORAL MOTION to Sequester Witnesses by Dean Barr and Joseph Meehan. (Barry, Donna) Modified on 12/4/2019 -
                            document sealed as it was attached in error to this entry (Barry, Donna). (Entered: 12/04/2019)
           12/04/2019   287 Minute Entry. Proceedings held before Judge Janet Bond Arterton:
                            Jury Trial held on 12/4/2019. Jury Trial Continued Until 12/05/19 at 9:30 a.m.
                            Motion for Order 286 granted.
                            Total Time: 4 hours and 46 minutes (Court Reporter Melissa Cianciullo) (Barry, Donna) (Additional attachment(s) added


34 of 37                                                                                                                                        2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                     Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 35 of 37

                             on 12/4/2019: # 1 REPLACEMENT PDF) (Barry, Donna). (Entered: 12/04/2019)
           12/05/2019   289 Minute Entry for proceedings held before Judge Janet Bond Arterton:
                            Jury Trial held on 12/5/2019. Jury Trial Continued Until 12/09/19 at 9:30 a.m..
                            Total Time: 4 hours and 44 minutes (Court Reporter Melissa Cianciullo) (Barry, Donna) (Entered: 12/05/2019)
           12/09/2019   290 ORDER granting in part and denying in part 280 Plaintiff's Motion to Preclude Trial Testimony and Award Costs and
                            Reasonable Attorneys' Fees. On agreement by the parties, the Court precludes Mr. Garcin as a witness. The Court denies
                            the request for attorneys' fees, as Mr. Garcin was not under Defendants' control. Upon agreement, Defendants will pay
                            any court reporter fees incurred for the deposition. Any costs related to a video link will be borne by Plaintiff, which
                            sought that extra feature. Signed by Judge Janet Bond Arterton on 12/6/19. (Gutierrez, A.) (Entered: 12/09/2019)
           12/09/2019   291 Minute Entry for proceedings held before Judge Janet Bond Arterton:
                            Jury Trial held on 12/9/2019. Jury Trial Continued Until 12/10/19 at 9:30 a.m..
                            Total Time: 4 hours and 50 minutes (Court Reporter Melissa Cianciullo) (Barry, Donna) (Entered: 12/10/2019)
           12/10/2019   292 Minute Entry for proceedings held before Judge Janet Bond Arterton:
                            Jury Trial held on 12/10/2019. Jury Trial Continued Until 12/11/19 at 9:30 a.m..
                            Total Time: 4 hours and 26 minutes(Court Reporter Melissa Cianciullo) (Barry, Donna) (Entered: 12/10/2019)
           12/11/2019   293 Minute Entry for proceedings held before Judge Janet Bond Arterton:
                            Jury Trial held on 12/11/2019. Jury Trial Continued Until 12/12/19 at 9:30 a.m.
                            Total Time: 3 hours and 17 minutes (Court Reporter Melissa Cianciullo) (Barry, Donna) (Entered: 12/11/2019)
           12/11/2019   294 Minute Entry for proceedings held before Judge Janet Bond Arterton:
                            Charge Conference held on 12/11/2019.
                            Total Time: 57 minutes (Court Reporter Melissa Cianciullo) (Barry, Donna) (Entered: 12/11/2019)
           12/12/2019   295 ORAL MOTION for Directed Verdict by Attorney Joseph Pastore on behalf of Dean Barr and Joseph Meehan. (Barry,
                            Donna) (Entered: 12/12/2019)
           12/12/2019   296 Marked Trial Exhibit and Witness List. (Barry, Donna) (Entered: 12/12/2019)
           12/12/2019   297 Minute Entry for proceedings held before Judge Janet Bond Arterton:
                            Jury Trial held on 12/12/2019. Jury Trial Continued Until 12/16/19 at 9:30 a.m.
                            Total Time: 3 hours and 31 minutes (Court Reporter Melissa Cianciullo) (Barry, Donna) (Entered: 12/13/2019)
           12/16/2019   298 ORAL MOTION for Supplemental Jury Instructions by Attorney Joseph Pastore on behalf of Dean Barr and Joseph
                            Meehan. (Barry, Donna) (Entered: 12/16/2019)
           12/16/2019   301 JURY VERDICT with foreperson's signature redacted. (Barry, Donna) (Entered: 01/03/2020)




35 of 37                                                                                                                                          2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                       https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                     Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 36 of 37

           12/16/2019   302 Minute Entry for proceedings held before Judge Janet Bond Arterton:
                            Jury Trial completed on 12/16/2019.
                            Total Time: 16 minutes (Court Reporter Melissa Cianciullo) (Barry, Donna) (Entered: 01/03/2020)
           12/16/2019   303 Marked Trial Exhibit List - Court's Exhibits. (Barry, Donna) (Entered: 01/03/2020)
           01/02/2020   299 ORDER: The Court DENIES Defendants' Oral Motion for a Directed Verdict 295 for the reasons stated in open court on
                            December 12, 2019. Signed by Judge Janet Bond Arterton on 12/16/19. (Gutierrez, A.) (Entered: 01/02/2020)
           01/02/2020   300 ORDER: The Court DENIES Defendants' Oral Motion for Supplemental Jury Instructions 298 for the reasons stated in
                            open court on December 16, 2019. Signed by Judge Janet Bond Arterton on 12/16/19. (Gutierrez, A.) (Entered:
                            01/02/2020)
           01/06/2020   304 TRANSCRIPT of Proceedings: Type of Hearing: Pretrial Conference. Held on November 25, 2019 before Judge Janet
                            Bond Arterton. Court Reporter: Melissa Cianciullo. IMPORTANT NOTICE - REDACTION OF TRANSCRIPTS:
                            To remove personal identifier information from the transcript, a party must electronically file a Notice of Intent to
                            Request Redaction with the Clerk's Office within seven (7) calendar days of this date. If no such Notice is filed, the court
                            will assume redaction of personal identifiers is not necessary and the transcript will be made available through PACER
                            without redaction 90 days from today's date. The transcript may be viewed at the court public terminal or purchased
                            through the Court Reporter/Transcriber before the deadline for Release of Transcript Restriction. After that date it may
                            be obtained through PACER. The policy governing the redaction of personal information is located on the court website
                            at www.ctd.uscourts.gov. Redaction Request due 1/27/2020. Redacted Transcript Deadline set for 2/6/2020. Release of
                            Transcript Restriction set for 4/5/2020. (Cianciullo, Melissa) (Entered: 01/06/2020)
           01/06/2020   305 TRANSCRIPT of Proceedings: Type of Hearing: Jury Trial. Held on December 12, 2019 before Judge Janet Bond
                            Arterton. Court Reporter: Melissa Cianciullo. IMPORTANT NOTICE - REDACTION OF TRANSCRIPTS: To
                            remove personal identifier information from the transcript, a party must electronically file a Notice of Intent to Request
                            Redaction with the Clerk's Office within seven (7) calendar days of this date. If no such Notice is filed, the court will
                            assume redaction of personal identifiers is not necessary and the transcript will be made available through PACER
                            without redaction 90 days from today's date. The transcript may be viewed at the court public terminal or purchased
                            through the Court Reporter/Transcriber before the deadline for Release of Transcript Restriction. After that date it may
                            be obtained through PACER. The policy governing the redaction of personal information is located on the court website
                            at www.ctd.uscourts.gov. Redaction Request due 1/27/2020. Redacted Transcript Deadline set for 2/6/2020. Release of
                            Transcript Restriction set for 4/5/2020. (Cianciullo, Melissa) (Entered: 01/06/2020)
           01/09/2020   306 JUDGMENT: This matter came for trial before a jury. On December 16, 2019. the jury returned a unanimous verdict for
                            the Defendants. It is hereby ORDERED, ADJUDGED, and DECREED that Judgment is entered for the Defendants
                            against the Plaintiff and the Clerk is directed to close this case. Signed by Judge Janet Bond Arterton on 1/9/20.(Tooker,
                            A.) (Entered: 01/09/2020)




36 of 37                                                                                                                                            2/11/2020, 8:12 AM
CT CMECF NextGen                                                                                      https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?248121762423472-L_1_0-1
                                    Case 3:15-cv-00785-JBA Document 308 Filed 02/11/20 Page 37 of 37

           01/09/2020        JUDICIAL PROCEEDINGS SURVEY - FOR COUNSEL ONLY: The following link to the confidential survey requires
                             you to log into CM/ECF for SECURITY purposes. Once in CM/ECF you will be prompted for the case number.
                             Although you are receiving this survey through CM/ECF, it is hosted on an independent website called SurveyMonkey.
                             Once in SurveyMonkey, the survey is located in a secure account. The survey is not docketed and it is not sent directly to
                             the judge. To ensure anonymity, completed surveys are held up to 90 days before they are sent to the judge for review.
                             We hope you will take this opportunity to participate, please click on this link:

                             https://ecf.ctd.uscourts.gov/cgi-bin/Dispatch.pl?survey
                             (Nuzzi, Tiffany) (Entered: 01/09/2020)
           02/10/2020   307 NOTICE OF APPEAL by FIH, LLC. Filing fee $ 505, receipt number ACTDC-5685743. (Hutman, Ben) (Entered:
                            02/10/2020)




37 of 37                                                                                                                                           2/11/2020, 8:12 AM
